


Exhibit 10.1

 

EXECUTION COPY

 

U.S. $3,000,000,000

 

364-DAY AUCTION BID ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT

 

 

Dated as of May 24, 2002

 

Among

 

CREDIT SUISSE FIRST BOSTON (USA), INC.

 

as Borrower,

 

and

 

THE BANKS NAMED HEREIN,

 

as Banks,

 

and

 

JPMORGAN CHASE BANK,

 

as Administrative Agent,

 

and

 

BANK OF AMERICA, N.A.,
THE BANK OF NEW YORK,
CITIBANK, N.A. and
LLOYDS TSB BANK PLC,

 

as Syndication Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 


 

T A B L E  O F  C O N T E N T S

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms

SECTION 1.02.  Computation of Time Periods

SECTION 1.03.  Accounting Terms

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01.  The Advances

SECTION 2.02.  Revolving Credit and Swing Line Borrowing Procedures

SECTION 2.03.  General Provisions Relating to Advances

SECTION 2.04.  Fees

SECTION 2.05.  Termination or Reduction of the Facility

SECTION 2.06.  Repayment of Advances

SECTION 2.07.  Interest

SECTION 2.08.  Additional Interest on Eurodollar Rate Advances

SECTION 2.09.  Interest Rate Determination

SECTION 2.10.  Prepayments

SECTION 2.11.  Increased Costs

SECTION 2.12.  Illegality

SECTION 2.13.  Payments and Computations

SECTION 2.14.  Taxes

SECTION 2.15.  Sharing of Payments, Etc

SECTION 2.16.  Substitution of Lenders

SECTION 2.17.  Use of Proceeds

SECTION 2.18.  Extension of Termination Date and Maturity Date

SECTION 2.19.  Conversion and Continuation of Revolving Credit Borrowings

 

ARTICLE III

 

CONDITIONS OF LENDING

 

SECTION 3.01.  Conditions of Effectiveness

SECTION 3.02.  Conditions Precedent to Each Borrowing

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.  Affirmative Covenants

SECTION 5.02.  Negative Covenants

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc

SECTION 8.02.  Notices, Etc

SECTION 8.03.  No Waiver; Remedies

SECTION 8.04.  Costs and Expenses

SECTION 8.05.  Right of Set-Off

SECTION 8.06.  Successors and Assigns

SECTION 8.07.  Confidentiality

SECTION 8.08.  Parity

SECTION 8.09.  Survival

SECTION 8.10.  Governing Law

SECTION 8.11.  Execution in Counterparts

SECTION 8.12.  Currency Indemnity

SECTION 8.13.  WAIVER OF JURY TRIAL

SECTION 8.14.  Jurisdiction; Consent To Service of Process

SECTION 8.15.  Additional Agents

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule 1

Lending Offices

Schedule 2.01

Lenders and Commitments

Exhibit A-1

Auction Bid Request

Exhibit A-2

Notice of Auction Bid Request

Exhibit A-3

Auction Bid

Exhibit A-4

Auction Bid Accept Letter

Exhibit B-1

Revolving Credit Borrowing Request

Exhibit B-2

Swing Line Borrowing Request

Exhibit C

Request of Extension

Exhibit D-1

Opinion of Cleary, Gottlieb, Steen & Hamilton

Exhibit D-2

Opinion of internal counsel to the Borrower

Exhibit D-3

Opinion of Niederer Kraft & Frey

Exhibit E

Assignment and Assumption

Exhibit F

Guarantee Agreement

 

iii

--------------------------------------------------------------------------------


 

U.S. $3,000,000,000 364-DAY
AUCTION BID ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT
Dated as of May 24, 2002

 

CREDIT SUISSE FIRST BOSTON (USA), INC., a Delaware corporation (the “Borrower”),
the banks (the “Banks”) listed on Schedule 2.01 hereof, JPMORGAN CHASE BANK
(“JPMCB”), as administrative agent for the Lenders and the Swing Line Banks
hereunder (the “Administrative Agent”) and BANK OF AMERICA, N.A., THE BANK OF
NEW YORK, CITIBANK, N.A. and LLOYDS TSB BANK PLC, as syndication agents
(collectively, the “Syndication Agents”),  agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender to the Borrower pursuant to Section 2.01
and shall include Revolving Credit Advances, Swing Line Advances and Auction Bid
Advances.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
Person or is a director or officer of such Person.

 

“Aggregate Debit Items” means all those items listed as debit items in Exhibit A
to Rule 15c3-3, adopted by the Commission under the Securities Exchange Act of
1934, as amended from time to time.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Rate
Advance, or with respect to the facility fees or utilization fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread prior to Termination Date” (in the case of
any Eurodollar Rate Advance to the Borrower outstanding prior to the earlier of
the Termination Date and the date on which the obligations of the Lenders to
make Advances to the Borrower are terminated pursuant to Article VI),
“Eurodollar Spread on and after Termination Date” (in the case of any Eurodollar
Rate Advance outstanding on or at any time after the earlier of the Termination
Date and the date on which the obligations of the Lenders to make Advances to
the Borrower are terminated pursuant to Article VI), “Facility Fee Rate” (in the
case of any facility fee payable pursuant to clause (a) of Section 2.04) or
“Utilization Fee Rate” (in the case of any utilization fee payable pursuant to
clause (c) of Section 2.04), as the case may

 

--------------------------------------------------------------------------------


 

be, based upon the ratings by S&P and Moody’s, respectively, applicable on such
date to the Index Debt:

 

 

 

Index Debt Ratings:

 

Eurodollar
Spread
prior to
Termination Date

 

Eurodollar
Spread
on and after
Termination Date

 

Facility
Fee
Rate

 

Utilization Fee Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 1

 

A/A2 or better

 

.235

%

.500

%

.090

%

.050

%

 

 

 

 

 

 

 

 

 

 

 

 

Category 2

 

A - ,BBB+, BBB/A3, Baa1, Baa2

 

.325

%

.650

%

.125

%

.075

%

 

 

 

 

 

 

 

 

 

 

 

 

Category 3

 

BBB -/Baa3 or below

 

.450

%

.875

%

.175

%

.125

%

 

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Borrower and the
Lenders shall negotiate in good faith to select a substitute rating agency and
during such negotiations the ratings with respect to the Index Debt shall be
deemed to be equal to the available remaining rating; (ii) if both S&P and
Moody’s shall not have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the last sentence of this
definition), then such rating agencies shall be deemed to have established
ratings in Category 3; (iii) if the ratings established or deemed to have been
established by S&P and Moody’s for the Index Debt shall fall within different
Categories, the ratings with respect to the Index Debt shall be deemed to be (A)
the higher of the two ratings so long as the two ratings are adjacent and (B)
the rating that is one rating higher than the lower of the two ratings so long
as the two ratings are not adjacent; and (iv) if the ratings established or
deemed to have been established by S&P and Moody’s for the Index Debt shall be
changed (other than as a result of a change in the rating system of S&P or
Moody’s), such change shall be effective as of the date on which it is first
announced by the applicable rating agency.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of S&P or Moody’s shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating of
such rating agency most recently in effect prior to such change or cessation and
the rating of the other rating agency.

 

“Appropriate Lender” means (a) as to the Facility, a Lender that has a
Commitment for a portion of, or an Advance under, the Facility, (b) as to the
Swing Line Advances, a Swing Line Bank or (c) as to the Auction Bid Advances,
any Lender making an Auction Bid Advance.

 

“Approved Fund” has the meaning assigned to such term in Section 8.06.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit E hereto.

 

“Auction Bid” means an offer by a Lender to make an Auction Bid Advance pursuant
to Section 2.01(c).

 

1

--------------------------------------------------------------------------------


 

“Auction Bid Accept Letter” means a notification made by the Borrower pursuant
to Section 2.01(c)(iv) in the Form of Exhibit A-4.

 

“Auction Bid Advance” means an Advance by a Lender to the Borrower as part of an
Auction Bid Borrowing resulting from the auction bidding procedure described in
Section 2.01(c).

 

“Auction Bid Borrowing” means a Borrowing consisting of simultaneous Auction Bid
Advances from each of the Lenders whose offer to make one or more Auction Bid
Advances as part of such Borrowing has been accepted by the Borrower under the
auction bidding procedure described in Section 2.01(c).

 

“Auction Bid Rate” means, as to any Auction Bid made by a Lender pursuant to
Section 2.01(c)(ii), (x) in the case of a Eurodollar Auction Bid Advance, the
Margin, and (y) in the case of a Fixed Rate Advance, the fixed rate of interest
offered by the Lender making such Auction Bid.

 

“Auction Bid Request” means a request made pursuant to Section 2.01(c) in the
form of Exhibit A-1.

 

“Bank” has the meaning set forth in the preamble to this Agreement.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the higher of:

 

(a)  the Prime Rate; or

 

(b)  1/2 of one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance which bears interest as provided in Section
2.07(a)(i).

 

“BHCA” has the meaning specified in Section 5.02(c).

 

“Borrowing” means a borrowing initially consisting of Advances of the same Type
made on the same day by a Lender or Lenders to the Borrower pursuant to Article
II. Types of Borrowings may be referred to herein as “Base Rate Borrowings”,
“Eurodollar Rate Borrowings” or “Fixed Rate Borrowings”.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

 

“CLO” has the meaning assigned to such term in Section 8.06.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Commission” means the U.S. Securities and Exchange Commission or any other
regulatory body which succeeds to the functions of the U.S. Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

“Commitment” has the meaning specified in Section 2.01(a).  On the Effective
Date, the aggregate Commitments equal $3,000,000,000.

 

“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent, the Syndication Agents, any Swing Line Bank or any Lender
and designate in writing to be confidential, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to the Administrative Agent, the Syndication Agents, such
Swing Line Bank or such Lender from a source other than the Borrower.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Suisse Group” means Credit Suisse Group, a corporation with limited
liability organized under the laws of Switzerland.

 

“CSFB” means Credit Suisse First Boston, a Swiss bank.

 

“CSFB Broker-Dealer” means (a) Credit Suisse First Boston Corporation, a
Massachusetts corporation, (b) Donaldson Lufkin & Jenrette Securities
Corporation, a Delaware corporation and (c) each other U.S. registered
broker-dealer (i) that is a Subsidiary of the Borrower and (ii) (A) the Net
Assets of which constitute, as of the last day of the most recently ended fiscal
quarter of the Borrower, 5% or more of the consolidated Net Assets of the
Borrower or (B) the net revenues of which constitute, as of the last day of the
most recently ended fiscal quarter of the Borrower, 10% or more of the
consolidated net revenues of the Borrower during the most recently ended period
of four consecutive fiscal quarters.

 

“CSFB Inc.” means Credit Suisse First Boston, Inc., a Delaware corporation.

 

“Debt” of any Person means (i) all indebtedness of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (iii) all obligations of such Person to pay the
deferred purchase price of property or services, (iv) all obligations of such
Person as lessee under leases which shall have been or should be, in accordance
with generally accepted accounting principles, recorded as capital leases, (v)
all amounts available to be drawn, and the amount of all unpaid drawings, under
letters of credit issued for the account of such Person, and (vi) all
obligations of such Person under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (v) above.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Assumption pursuant to which it became a
Lender, or such other

 

3

--------------------------------------------------------------------------------


 

office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

 

“Effective Date” means the date on which this Agreement becomes effective
pursuant to Section 3.01.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person who is a member of the Borrower’s controlled
group, or under common control with the Borrower, within the meaning of Section
414 of the Code.

 

“ERISA Event” means (i)   the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4043 of ERISA, unless the 30-day notice
requirement with respect thereto has been waived by the PBGC; (ii) the provision
by the administrator of any Plan of notice of intent to terminate such Plan
under a distress termination pursuant to Section 4041(c) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(c) of
ERISA which would be deemed to be, or result in, a distress termination); (iii)
the provision by the administrator of any Plan of a notice of intent to
terminate such Plan in a manner other than as described in the preceding clause
(ii) hereof; (iv) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the cessation of operations at a facility of the Borrower or any of
its ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(vi) the withdrawal by the Borrower or any of its ERISA Affiliates from a
Multiple Employer Plan during a plan year for which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA); (vii) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (viii) the
conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of the Borrower or any of its ERISA
Affiliates for failure to make a required payment to a Plan are satisfied; (ix)
the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA; (x) the occurrence of any event or
condition described in Section 4042(a) of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; (xi) the
receipt by the Borrower or any ERISA Affiliate of any notice that any
Multiemployer Plan is in reorganization or has been terminated or is reasonably
expected to be in reorganization or terminated; (xii) the provision of notice
from the Borrower or any of its ERISA Affiliates of its intent to withdraw from
a Multiemployer Plan where the Borrower or such ERISA Affiliate is reasonably
expected to incur Withdrawal Liability as a result of such withdrawal; or (xiii)
the filing pursuant to Section 412(d) of the Code or Section 302(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan.

 

“ERISA Event of Default” has the meaning assigned to such term in Section
6.01(h).

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such

 

4

--------------------------------------------------------------------------------


 

office is specified, its Domestic Lending Office), or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Borrowing for any
Interest Period, the interest rate per annum for deposits in U.S. dollars for a
maturity most nearly comparable to such Interest Period which appears on page
3750 (or any successor page) of Moneyline Telerate (or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the day that is two Business Days
prior to the first day of such Interest Period.  In the event that such rate is
not available at such time for any reason, then the “Eurodollar Rate” with
respect to such Eurodollar Rate Borrowing for such Interest Period shall be an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to the rate at which dollar deposits approximately equal in principal
amount to (i) in the case of a Revolving Credit Borrowing, JPMCB’s portion of
such Eurodollar Rate Borrowing and (ii) in the case of an Auction Bid Borrowing,
a principal amount that would have been JPMCB’s portion of such Eurodollar Rate
Borrowing had such Auction Bid Borrowing been a Revolving Credit Borrowing, and
for a maturity comparable to such Interest Period are offered to the principal
London office of JPMCB in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” means the U.S. $3,500,000,000 364-Day Auction Bid
Advance and Revolving Credit Facility Agreement dated as of May 25, 2001, among
CSFB Inc., the Borrower, various lenders party thereto, and JPMCB, as
Administrative Agent.

 

“Facility” means the aggregate of the Commitments of all Lenders without taking
into account any utilization or deemed utilization of the Commitments.

 

“Facility Usage” means, at any time, the sum of the amount of Advances
outstanding at such time.

 

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

 

5

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fixed Rate” means, for the period for each Fixed Rate Advance comprising part
of the same Auction Bid Borrowing, the fixed interest rate per annum determined
for such Advance, as provided in Section 2.01(c).

 

“Fixed Rate Advance” means an Auction Bid Advance that bears interest at a fixed
rate per annum determined as provided in Section 2.01(c).

 

“FOCUS Report” means the Financial and Operational Combined Uniform Single
Report required to be filed with the Commission or the NYSE on a monthly and
quarterly basis or any report which is required in lieu of such report.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Guarantee” means the Guarantee Agreement in the form of Exhibit F hereto
between Credit Suisse Group and JPMCB, as Administrative Agent on behalf of the
Beneficiaries (as defined therein).

 

“Guarantor” means Credit Suisse Group.

 

“IBA” has the meaning specified in Section 5.02(c).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Index Debt” means senior, unsecured long-term indebtedness for borrowed money
of the Guarantor that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Insufficiency” means, with respect to any Plan, the amount of “unfunded benefit
liabilities” (as defined in Section 4001(a)(18) of ERISA), if any, for such
Plan.

 

“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance (or the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be) and ending on the last day of the period selected by the Borrower
pursuant to the provisions below.  The duration of each such Interest Period
shall be (a) in the case of a Base Rate Advance which is a Swing Line Advance
other than an Unrefunded Swing Line Advance, five Business Days,  and in the
case of all other Base Rate Advances, 1, 2, 3 or 6 months, (b) in the case of a
Eurodollar Rate Advance, 1, 2, 3 or 6 months, and (c) in the case of a Fixed
Rate Advance, any period of not fewer than seven and not more than 360 days, in
each case as

 

6

--------------------------------------------------------------------------------


 

the Borrower may select pursuant to notice given in accordance with Section
2.01(c), 2.02(a), 2.02(b) or 2.19, as the case may be; provided, however, that:

 

(i)  the duration of any Interest Period for an Auction Bid Advance or a Swing
Line Advance which commences before the Termination Date and would otherwise end
after the Termination Date shall end on the Termination Date;

 

(ii)  the duration of the Interest Period for any Advance which commences before
the Maturity Date and would otherwise end after the Maturity Date shall end on
the Maturity Date;

 

(iii)  Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration; and

 

(iv)  whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Rate Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.

 

“Lenders” means the Banks listed on Schedule 2.01 hereof and each assignee that
shall become a party hereto pursuant to Section 8.06.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement.

 

“Majority Lenders” means at any time Lenders having Commitments representing at
least 51% of the aggregate Commitments (or the aggregate Advances, if the
Commitments have been terminated) or, for purposes of actions taken to
accelerate Advances under Article VI, Lenders holding Advances representing at
least 51% of the aggregate principal amount of the Advances outstanding.

 

“Margin” means, as to any Eurodollar Auction Bid Advance, the margin (expressed
as a percentage rate per annum in the form of a decimal to no more than four
decimal places) to be added to or subtracted from the Eurodollar Rate in order
to determine the interest rate applicable to such Auction Bid Advance, as
specified in the Auction Bid relating thereto.

 

“Maturity Date” means, subject to the terms of Section 2.18, May 23, 2004.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan”, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any of its ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of the Borrower or
any of its ERISA Affiliates and at least one Person other than the Borrower and
its ERISA

 

7

--------------------------------------------------------------------------------


 

Affiliates or (ii) was so maintained and in respect of which the Borrower or any
of its ERISA Affiliates could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“NASD” means the National Association of Securities Dealers, Inc., or any other
self-regulatory organization which succeeds to the functions of the National
Association of Securities Dealers, Inc.

 

“Net Assets” means, with respect to any Person, the excess (if positive) of (i)
such Person’s consolidated assets over (ii) such Person’s consolidated
liabilities, each case determined in accordance with GAAP.

 

“Net Capital Rule” means Rule 15c3-1, adopted by the Commission under the
Securities Exchange Act of 1934, as amended from time to time.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“NYSE” means the New York Stock Exchange, Inc.

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“Participant” has the meaning set forth in Section 8.06.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity
thereto.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Prime Rate” means the prime commercial lending rate as publicly announced by
JPMCB in New York City to be in effect, from time to time, as JPMCB’s prime
rate.  The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer.

 

“Principal Subsidiary” means each CSFB Broker-Dealer and each other Subsidiary
of the Borrower (i) the Net Assets of which constitute, as of the last day of
the most recently ended fiscal quarter of the Borrower, 5% or more of the
consolidated Net Assets of the Borrower, or (ii) the net revenues of which
constitute, as of the last day of the most recently ended fiscal quarter of the
Borrower, 10% or more of the consolidated net revenues of the Borrower during
the most recently ended period of four consecutive fiscal quarters.

 

“Register” has the meaning specified in Section 8.06(b)(iv).

 

“Revolving Credit Advance” means an Advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing pursuant to Section 2.01(a).

 

8

--------------------------------------------------------------------------------


 

“Revolving Credit Borrowing” means a Borrowing consisting of simultaneous
Revolving Credit Advances made by the Lenders to the Borrower pursuant to
Section 2.01(a).

 

“S&P” means Standard and Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Similar Credit Agreement” has the meaning specified in Section 8.08.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of the Borrower or
any of its  ERISA Affiliates and no Person other than the Borrower or any of its
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or any of its ERISA Affiliates could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“SIPC” means the Securities Investor Protection Corporation or any successor
thereto.

 

“Subsidiary” means with respect to any Person (including the Borrower), any
Person that is accounted for as a consolidated subsidiary of such Person in
accordance with generally accepted accounting principles.

 

“Swing Line Advance” has the meaning specified in Section 2.01(b).

 

“Swing Line Bank” means each financial institution having a Swingline Commitment
in Schedule 2.01;  provided, however, that with the agreement of the Borrower,
any other Lender may become a Swing Line Bank after the date hereof pursuant to
a notification given to the Administrative Agent by such Lender and the Borrower
which sets forth such Lender’s Swing Line Commitment (which shall not in any
event exceed such Lender’s Commitment hereunder).

 

“Swing Line Borrowing” means a Borrowing consisting of Swing Line Advances.

 

“Swing Line Commitment” means the commitment of a Swing Line Bank to make Swing
Line Advances, as set forth opposite such Swing Line Bank’s name on Schedule
2.01 hereof or, in the case of a Lender becoming a Swing Line Bank after the
date hereof, as notified to the Administrative Agent by such Lender and the
Borrower.

 

“Termination Date” means the earlier of (i) subject to the terms of Section
2.18, May 23, 2003, and (ii) the date of termination in whole of the Commitments
pursuant to Section 2.05.

 

“Type” means, with respect to any Advance, a Base Rate Advance, a Eurodollar
Rate Advance or a Fixed Rate Advance.

 

“Unrefunded Swing Line Advances” has the meaning specified in Section
2.01(b)(iii).

 

9

--------------------------------------------------------------------------------


 

“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles applicable to the entity in respect of which such term is used.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01.  The Advances.  (a)  Revolving Credit Advances.  Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make one
or more Revolving Credit Advances (such advances, together with (i) the Swing
Line Advances and (ii) to the extent any Lender elects to make them, Auction Bid
Advances as provided in subsection (c) of this Section 2.01, being the
“Advances”) to the Borrower from time to time on any Business Day during the
period from the date hereof to but excluding the Termination Date (or, if
earlier, the date on which the obligations of the Lenders to make Advances to
the Borrower are terminated pursuant to Article VI) in an aggregate principal
amount not to exceed at any time outstanding the amount set opposite such
Lender’s name on Schedule 2.01 hereof or, if such Lender has entered into any
Assignment and Assumption, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.06(b)(iv), as such amount may
be reduced pursuant to Section 2.05 (such Lender’s “Commitment”); provided,
however, that (A) the Facility Usage shall not at any time exceed the Facility
at such time,  (B) the deemed use of the aggregate amount of the Commitments
resulting from outstanding Auction Bid Advances and Swing Line Advances shall be
applied to all the Lenders ratably according to their respective Commitments and
(C) each Revolving Credit Advance shall be made as part of a Borrowing
consisting of Revolving Credit Advances made by the Lenders ratably in
accordance with their Commitments.  Each Revolving Credit Borrowing shall be in
an aggregate amount not less than $25,000,000 and in an integral multiple of
$5,000,000.  Within the limits of the foregoing and of each Lender’s Commitment,
the Borrower may, from time to time prior to the earlier of the Termination Date
and the date on which the obligations of the Lenders to make Advances to the
Borrower are terminated pursuant to Article VI, borrow under this Section
2.01(a), repay pursuant to Section 2.06, prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(a).

 

(b)  The Swing Line Advances.  (i)  Each Swing Line Bank severally agrees, on
the terms and subject to the conditions hereinafter set forth, to make one or
more Base Rate Advances (such advances made pursuant to this Section 2.01(b)
being the “Swing Line Advances”) to the Borrower from time to time on any
Business Day during the period from the date hereof to but excluding the
Termination Date (or, if earlier, the date on which the obligations of the
Lenders to make Advances to the Borrower are terminated pursuant to Article VI)
in an aggregate amount at any time outstanding not in excess of the amount of
such Swing Line Bank’s Swing Line Commitment at such time; provided, however,
that immediately after giving effect to each such Swing Line Advance, the
Facility Usage shall not exceed the Facility; provided further, however, that
(A) each Swing Line Advance shall be deemed to utilize the Commitment of each
Lender by such Lender’s pro rata portion (based on the Commitments of the
Lenders) of the amount of such Swing Line Advance; (B) the aggregate amount of
Swing Line Advances of each Swing Line Bank at any time outstanding, when added
to the aggregate amount of Revolving Credit Advances of

 

10

--------------------------------------------------------------------------------


 

such Swing Line Bank then outstanding, may not exceed the Commitment of such
Swing Line Bank; (C) each Swing Line Borrowing shall be in an amount of at least
$25,000,000 and shall be in an integral multiple of $5,000,000; and (D) each
Swing Line Advance shall mature and be repaid on the fifth Business Day after
the date of such Swing Line Borrowing.  In no event may Swing Line Advances be
borrowed hereunder if (x) the Administrative Agent shall have received notice
from the Majority Lenders specifying that a Default or Event of Default shall
have occurred and be continuing, (y) such Default or Event of Default shall not
have been subsequently cured or waived and (z) any other applicable condition
precedent set forth in Article III has not been fulfilled or waived in
accordance with the terms thereof.  All Swing Line Advances shall at all times
be Base Rate Advances and may not be converted to Advances of a different type. 
Swing Line Advances shall be made by the Swing Line Banks pro rata in accordance
with the relative amounts of their Swing Line Commitments which, after giving
effect to the foregoing provisions of this Section 2.01(b)(i), are available for
the making of Swing Line Advances.  Within the limits and subject to the
conditions of the foregoing, the Borrower may, prior to the earlier of the
Termination Date and the date on which the obligations of the Lenders to make
Advances to the Borrower are terminated pursuant to Article VI, borrow under
this Section 2.01(b), repay pursuant to Section 2.06(b) or prepay pursuant to
Section 2.10 and reborrow under this Section 2.01(b).

 

(ii)  Notwithstanding the occurrence of any Default or Event of Default or
noncompliance with the conditions precedent set forth in Article III or the
minimum borrowing amounts specified in Section 2.01, if any Swing Line Advances
shall remain outstanding at 10:00 a.m., New York City time, on the fourth
Business Day following the borrowing date thereof and if by such time on such
fourth Business Day the Administrative Agent shall have received neither (i) a
notice of borrowing delivered by the Borrower pursuant to Section 2.02
requesting that Revolving Credit Advances be made pursuant to Section 2.01(a) on
the immediately succeeding Business Day in an amount at least equal to the
aggregate principal amount of such Swing Line Advances nor (ii) any other notice
satisfactory to the Administrative Agent indicating the Borrower’s intent to
repay all such Swing Line Advances on or before the immediately succeeding
Business Day with funds obtained from other sources, the Administrative Agent
shall be deemed to have received a notice from the Borrower pursuant to Section
2.02 requesting that a Revolving Credit Borrowing of Base Rate Advances be made
pursuant to Section 2.01(a) on such immediately succeeding Business Day in an
amount equal to the aggregate amount of such Swing Line Advances, and the
procedures set forth in Section 2.02 shall be followed in making such Base Rate
Advances, provided that the proceeds of such Base Rate Advances received by the
Administrative Agent shall be immediately delivered to the Swing Line Banks and
applied to the direct repayment of such Swing Line Advances.  Effective on the
day such Base Rate Advances are made, the portion of the Swing Line Advances so
paid shall no longer be outstanding as Swing Line Advances and shall be
outstanding as Revolving Credit Advances of the Lenders.  On the day such
Revolving Credit Borrowing is made, each Swing Line Bank’s proportionate share
of such Revolving Credit Advances shall be deemed to be funded from its Swing
Line Advances being refunded.  The Borrower authorizes the Administrative Agent
and each of the Swing Line Banks to charge the Borrower’s accounts with the
Administrative Agent or such Swing Line Bank (up to the amount available in each
such account) in order to immediately pay the amount of such Swing Line Advances
to the extent amounts received from the Lenders are not sufficient to repay in
full such Swing Line Advances.  If any portion of any such amount paid (or
deemed paid) to a Swing Line Bank should be recovered by or on behalf of the
Borrower from such Swing Line Bank in the event of the bankruptcy or
reorganization of the Borrower or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in the manner contemplated by
Section 2.15.

 

(iii)  If, for any reason (including without limitation, the occurrence of an
event described in Section 6.01(e)), Base Rate Advances may not be, or are not,
made pursuant to subparagraph (b)(ii) of this Section to repay Swing Line
Advances as required by such

 

11

--------------------------------------------------------------------------------


 

subparagraph, effective on the date such Base Rate Advances would otherwise have
been made, each Lender severally, unconditionally and irrevocably agrees that it
shall, without regard to the occurrence of any Default or Event of Default,
purchase a participating interest in such Swing Line Advances (“Unrefunded Swing
Line Advances”) in an amount equal to the amount of Base Rate Advances which
would otherwise have been made by such Lender pursuant to subparagraph (b)(ii)
of this Section.  Each Lender will immediately transfer to the Administrative
Agent, in immediately available funds, the amount of its participation, and the
proceeds of such participation shall be distributed by the Administrative Agent
to the Swing Line Banks, pro rata in accordance with the amount of their Swing
Line Advances, to such extent as will reduce the amount of the participating
interest retained by each such Swing Line Bank in its Swing Line Advances to the
amount of the Base Rate Advances which were to have been made by each such Swing
Line Bank pursuant to subparagraph (b)(ii) of this Section.  Each Lender
purchasing a participating interest in Swing Line Advances under this Section
2.01(b)(iii) shall have the same rights as a Lender under this Agreement.  In
the event any Lender fails to make available to a Swing Line Bank the amount of
such Lender’s participation as provided in this subparagraph (b)(iii), such
Swing Line Bank shall be entitled to recover such amount on demand from such
Lender together with interest at the customary rate set by the Swing Line Bank
for correction of errors among banks for one Business Day and thereafter at the
Base Rate then in effect.

 

(iv)  Each Lender’s obligation to make Revolving Credit Advances pursuant to
subparagraph (b)(ii) of this Section and to purchase participating interests
pursuant to subparagraph (b)(iii) of this Section shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against a Swing Line Bank, the
Borrower, or any other Person, as the case may be, for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default; (iii)
any adverse change in the condition (financial or otherwise) of the Borrower or
any of its Subsidiaries; (iv) any breach of this Agreement by the Borrower or
any Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

(c)  The Auction Bid Advances.  (i)  In order to request Auction Bid Borrowings,
the Borrower shall hand deliver or telecopy to the Administrative Agent a duly
completed Auction Bid Request substantially in the form of Exhibit A-1 hereto,
to be received by the Administrative Agent (i) in the case of a Eurodollar Rate
Borrowing, not later than 10:00 a.m., New York City time, four Business Days
before a proposed Auction Bid Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before a proposed Auction Bid Borrowing.  No Base Rate Advance shall be
requested in, or made pursuant to, an Auction Bid Request.  An Auction Bid
Request that does not conform substantially to the format of Exhibit A-1 may be
rejected in the Administrative Agent’s sole discretion, and the Administrative
Agent shall promptly notify the Borrower of such rejection by telecopier.  Such
request shall in each case refer to this Agreement and specify (x) whether the
Borrowing then being requested is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing, (y) the date of such Borrowing (which shall be a Business Day
occurring on or prior to the Termination Date) and the aggregate principal
amount thereof which shall be in a minimum principal amount of $25,000,000 and
in an integral multiple of $5,000,000, and (z) the Interest Period with respect
thereto.  Promptly after its receipt of an Auction Bid Request that is not
rejected as aforesaid, the Administrative Agent shall invite by telecopier (in
the form set forth in Exhibit A-2 hereto) the Lenders to bid, on the terms and
conditions of this Agreement, to make Auction Bid Advances pursuant to the
Auction Bid Request.  The Borrower may request Auction Bids for up to three
separate Interest Periods in a single Auction Bid Request, provided that the
aggregate principal amount of each Borrowing requested shall be in a minimum
principal amount of $25,000,000 and in an integral multiple of $5,000,000.

 

12

--------------------------------------------------------------------------------


 

 

(ii)  Each Lender may, in its sole discretion, make one or more Auction Bids to
the Borrower responsive to an Auction Bid Request.  Each Auction Bid by a Lender
must be received by the Administrative Agent via telecopier, in the form of
Exhibit A-3 hereto, (A) in the case of a Eurodollar Rate Auction Bid Borrowing,
not later than 9:30 a.m., New York City time, three Business Days before a
proposed Auction Bid Borrowing and (B) in the case of a Fixed Rate Borrowing,
not later than 9:30 a.m., New York City time, on the day of a proposed Auction
Bid Borrowing.  Multiple bids with respect to each Interest Period specified in
the related Auction Bid Request will be accepted by the Administrative Agent. 
Auction Bids that do not conform substantially to the format of Exhibit A-3 may
be rejected by the Administrative Agent after conferring with, and upon the
instruction of, the Borrower, and the Administrative Agent shall notify the
Lender making such nonconforming bid of such rejection as soon as practicable. 
Each Auction Bid shall refer to this Agreement and specify (x) the principal
amount (which shall be in a minimum amount of $5,000,000 and in an integral
multiple of $1,000,000, and which may equal the entire principal amount of the
Auction Bid Borrowing requested by the Borrower) of the Auction Bid Advance or
Advances with respect to an Interest Period that the applicable Lender is
willing to make to the Borrower, (y) the Auction Bid Rate or Rates at which such
Lender is prepared to make the Auction Bid Advance or Advances and (z) the
Interest Period and the last day thereof.  If a Lender submits an Auction Bid
containing offers to make Auction Bid Advances for different Interest Periods,
then such Lender may specify the maximum aggregate principal amount of Auction
Bid Advances (which shall not be less than $5,000,000 and which shall be an
integral multiple of $1,000,000) that such Lender is willing to make in response
to the related Auction Bid Request, and the Borrower may not accept offers from
such Lender for Auction Bid Advances in an aggregate principal amount that
exceeds such specified maximum aggregate principal amount.  An Auction Bid
submitted by a Lender pursuant to this subparagraph (ii) shall be irrevocable
unless rejected by the Borrower.

 

(iii)  The Administrative Agent shall, by 10:00 a.m., New York City time,  on
the day specified in subparagraph (ii) above by which Auction Bids must be
received, notify the Borrower by telecopier of all the Auction Bids made, the
Auction Bid Rate and the principal amount of each Auction Bid Advance in respect
of which an Auction Bid was made and the identity of the Lender that made each
bid.  The Administrative Agent shall send a copy of all Auction Bids to the
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.01(c).

 

(iv)  The Borrower may in its sole and absolute discretion, subject only to the
provisions of this subparagraph (iv) and Section 2.01, accept or reject any
Auction Bid referred to in subparagraph (iii) above; provided, however, that,
immediately after giving effect to any such acceptance, the Facility Usage shall
not exceed the Facility.  The Borrower shall notify the Administrative Agent by
telephone, confirmed by telecopier in the form of an Auction Bid Accept Letter
substantially in the form of Exhibit A-4, whether and to what extent it has
decided to accept any of or all the bids referred to in subparagraph (iii)
above, (A) in the case of a Eurodollar Auction Bid Advance, not later than 10:30
a.m. New York City time, three Business Days before a proposed Auction Bid
Borrowing, and (B) in the case of a Fixed Rate Borrowing, not later than 10:30
a.m., New York City time, on the day of a proposed Auction Bid Borrowing;
provided, however, that (A) the failure by the Borrower to give such notice
shall be deemed to be a rejection of all the bids referred to in subparagraph
(iii) above, (B) any bid referred to in subparagraph (iii) above which is not
specified in such notice as being accepted by the Borrower shall (subject to
clause (C) below) be deemed rejected, (C) subject to the next following
sentence, the Borrower shall not accept a bid for a particular Interest Period
made at a particular Auction Bid Rate if the Borrower has decided to reject a
bid for such Interest Period made at a lower Auction Bid Rate, (D) if the
Borrower shall accept a bid or bids for a particular Interest Period made at a
particular Auction Bid Rate but the amount of such bid or bids plus the amount
of bids accepted at lower Auction Bid Rates exceeds the aggregate principal
amount specified for such Interest Period in the

 

13

--------------------------------------------------------------------------------


 

Auction Bid Request, then the Borrower shall be deemed to have accepted a
portion of such bid or bids in an amount equal to the aggregate principal amount
specified for such Interest Period in the Auction Bid Request less the amount of
all other Auction Bids at a lower Auction Bid Rate accepted with respect to such
Interest Period, which acceptance, in the case of multiple bids at such Auction
Bid Rate, shall be made pro rata in accordance with the amount of each such bid
at such Auction Bid Rate, (E) Auction Bids shall not be accepted for Auction Bid
Advances in an amount in excess of the amount specified in the relevant Auction
Bid Request, and (F) except pursuant to clause (D) above, no bid shall be
accepted for an Auction Bid Advance unless such Auction Bid Advance is in a
minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further, however, that if an Auction Bid Advance must be in an amount
less than $5,000,000 because of the provisions of clause (D) above, such Auction
Bid Advance may be for a minimum of $1,000,000 or any integral multiple thereof,
and in calculating the pro rata allocation of acceptances of portions of
multiple bids at a particular Auction Bid Rate pursuant to clause (D), the
amounts shall be rounded to integral multiples of $1,000,000 in a manner which
shall be in the discretion of the Borrower.  If a Lender submits an Auction Bid
for multiple Interest Periods specifying a maximum aggregate principal amount of
Auction Bid Advances that such Lender is willing to make in respect of an
Auction Bid Request and the Borrower accepts Auction Bids from such Lender for
more than one Interest Period, then the Borrower shall instruct the
Administrative Agent how to apportion the Borrower’s acceptances among such bids
for different Interest Periods to the extent, if any, necessary to provide for
acceptance of bids for such maximum specified amount of Auction Bid Advances,
but no more than such maximum amount.  A notice given by the Borrower pursuant
to this subparagraph (iv) shall be irrevocable.

 

(v)  The Administrative Agent shall, by telecopy, promptly notify each bidding
Lender whether or not its Auction Bid has been accepted (and if so, for which
Interest Period or Interest Periods and in what amount and at what Auction Bid
Rate for each such Interest Period), and each successful bidder will thereupon
become bound, subject to the other applicable conditions hereof, to make the
Auction Bid Advance in respect of which its bid has been accepted.

 

(vi)  An Auction Bid Request shall not be made within five Business Days after
the date of any previous Auction Bid Request.

 

(vii)  If the Administrative Agent shall elect to submit an Auction Bid in its
capacity as a Lender, it shall submit such bid directly to the Borrower one
quarter of an hour earlier than the latest time at which the other Lenders are
required to submit their bids to the Administrative Agent pursuant to
subparagraph (ii) above.

 

(viii)  All Notices required by this Section 2.01(c) shall be given in
accordance with Section 8.02.  Notwithstanding any other provision of this
Agreement, the Borrower shall not request, and no Lender shall make, any Auction
Bid Advance having a borrowing date after the seventh day prior to the
Termination Date.

 

SECTION 2.02.  Revolving Credit and Swing Line Borrowing Procedures. (a)  Each
Revolving Credit Borrowing shall be made on notice (a “Notice of Borrowing”),
given not later than 10:00 a.m. (New York City time) on (i) if such Advances are
Eurodollar Rate Advances, the third Business Day prior to the date of the
proposed Borrowing or (ii) if such Advances are Base Rate Advances, one Business
Day prior to the date of the proposed Borrowing.  Such Notice of Borrowing shall
be in substantially the form of Exhibit B-1 or in such other form as the
Administrative Agent and the Borrower may agree upon, and shall in each case
specify the requested (A) date of the proposed Borrowing, (B) Type of Advances
comprising the proposed Borrowing, (C) amount of the proposed Borrowing, (D)
Interest Period for the proposed Borrowing and (E) additional information set
forth in Exhibit B-1, as the case may be.  If the proposed Borrowing is
comprised of Eurodollar Rate Advances, the Administrative Agent shall

 

14

--------------------------------------------------------------------------------


 

promptly contact JPMCB to determine the applicable Eurodollar Rate, which JPMCB
shall promptly provide.  Promptly after receipt of such Eurodollar Rate from
JPMCB, the Administrative Agent shall notify the Borrower and each Appropriate
Lender of the applicable interest rate under Section 2.07.  No Auction Bid
Advance and no Fixed Rate Advance shall be requested or made pursuant to a
Notice of Borrowing.  The Administrative Agent shall promptly advise the Lenders
of any notice given pursuant to this 2.02(a) and of each Lender’s portion of the
requested Borrowing.

 

(b)  Each Swing Line Borrowing shall be made on notice, given not later than
12:00 noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Administrative Agent, which shall give each
Swing Line Bank prompt notice thereof and of its portion of the requested Swing
Line Borrowing.  Each such notice of a Swing Line Borrowing (the “Notice of
Swing Line Borrowing”) shall be in the form of Exhibit B-2 or in such other form
as the Administrative Agent and the Borrower may agree upon, and shall be given
by telephone, telex or telecopier and, if by telephone, shall be confirmed
immediately in writing (which may be by telecopier) and shall specify therein
the requested date (which shall be a Business Day) and amount of such Swing Line
Borrowing.  Each Swing Line Bank shall, not later than 3:00 p.m., New York City
time, on the requested borrowing date, make its portion of the requested Swing
Line Borrowing available to the Administrative Agent by wire transfer of
immediately available funds to the Administrative Agent.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
conditions set forth in Article III, the Administrative Agent will make such
funds available to the Borrower at the Administrative Agent’s aforesaid address,
or, if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Swing Line Banks.

 

(c)  Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower.

 

SECTION 2.03.  General Provisions Relating to Advances.  (a)  If (i) the
Administrative Agent shall, at least one Business Day before the date of any
requested Borrowing comprised of Eurodollar Rate Advances, determine that dollar
deposits in the principal amounts of the Eurodollar Rate Advances comprising
such Borrowing are not generally available in the London interbank market or
that reasonable means do not exist for determining the Eurodollar Rate or (ii)
if the Majority Lenders shall, at least one Business Day before the date of any
requested Borrowing comprised of Eurodollar Rate Advances, notify the
Administrative Agent that the Eurodollar Rate for Eurodollar Rate Advances
comprising such Borrowing will not adequately reflect the cost to such Majority
Lenders of making or funding their respective Eurodollar Rate Advances for such
Borrowing, then, in each case, the Administrative Agent shall give prompt notice
thereof to the Borrower and the right of the Borrower  to select Eurodollar Rate
Advances for such Borrowing or any subsequent Borrowing shall be suspended until
the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such suspension no longer exist, and each Advance
comprising any such Borrowing shall be a Base Rate Advance.

 

(b)  In the case of any Borrowing to be comprised of Eurodollar Rate Advances or
Fixed Rate Advances, the Borrower shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the proposed date of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.  Each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to minimize the amount of any loss of
anticipated profits payable by the Borrower to such Lender pursuant to the
immediately preceding sentence.

 

15

--------------------------------------------------------------------------------


 

(c)  Subject to Section 2.18 and, in the case of Swing Line Advances, Sections
2.01(b) and 2.02(b), each Lender shall make each Advance to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to the Administrative Agent in New York, New York, not later than 11:00
a.m., New York City time (or 2:00 p.m., New York City time, in the case of a
Base Rate Advance), and the Administrative Agent shall promptly credit the
amounts so received to the general deposit account of the Borrower with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.  Auction Bid Rate Advances shall be made
by the Lender or Lenders whose Auction Bids therefor are accepted pursuant to
Section 2.01(c) in the amounts so accepted and Revolving Credit Advances shall
be made by the Lenders pro rata in accordance with Section 2.01(a).

 

(d)  Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Revolving Credit Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of Section 2.02 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

 

(e)  The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.04.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of such Lender’s Commitment from time to
time in effect (whether used or unused) from and including the date hereof in
the case of each Bank and from the effective date specified in the Assignment
and Assumption pursuant to which it became a Lender in the case of each other
Lender, to but excluding the date on which such Commitment terminates. Accrued
facility fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year, commencing June 30, 2002, on any date
on which the obligations of the Lenders to make Advances to the Borrower are
terminated pursuant to Article VI and on the Termination Date.

 

(b)  The Borrower agrees to pay to the Administrative Agent for its own account
such fees as may from time to time be agreed between the Administrative Agent
and the Borrower.

 

(c)  For each day prior to and including the Termination Date on which the
aggregate amount of Facility Usage exceeds 50% of the aggregate amount of the
Commitments, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a utilization fee on the unpaid principal amount of each
Advance owed by it to such Lender at a rate per annum equal to the Applicable
Rate in effect for such day.   Accrued utilization fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year,

 

16

--------------------------------------------------------------------------------


 

commencing June 30, 2002, on any date on which the Advances become due and
payable pursuant to Article VI and on the Termination Date.

 

SECTION 2.05.  Termination or Reduction of the Facility.  (a)  The Commitments
and the Swing Line Commitments shall be automatically terminated on the
Termination Date.

 

(b)  The Borrower shall have the right at any time prior to the Termination
Date, upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the Facility
(such unused portion being determined by subtracting the Facility Usage from the
Facility); provided, however, that each partial reduction shall be in an amount
not less than $25,000,000 or an integral multiple of $5,000,000 in excess
thereof; provided further, however, that the Commitments shall not in any event
be reduced to an amount less than the Swing Line Commitments.  Each notice
delivered by the Borrower pursuant to this Section 2.05(b) shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(c)  Each reduction in the aggregate Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments.  The Borrower
agrees to pay to the Administrative Agent for the account of the Lenders, on the
date of each termination or reduction, the facility fees on the amount of the
Commitments so terminated or reduced accrued to the date of such termination or
reduction.  Each reduction in the aggregate Swing Line Commitments hereunder
shall be made ratably among the Swing Line Banks in accordance with their
respective Swing Line Commitments.

 

(d)  Upon at least three Business Days’ irrevocable notice to the Administrative
Agent, the Borrower may at any time prior to the Termination Date in whole
permanently terminate, or from time to time in part permanently reduce, the
Swing Line Commitments;  provided, however, that (i) any outstanding Swing Line
Advances that would exceed the reduced or terminated Swing Line Commitments must
be prepaid in accordance with Section 2.10(b) and (ii) each partial reduction of
the Swing Line Commitments shall be in an integral multiple of $5,000,000.

 

(e)  Upon at least three Business Days’ irrevocable notice to the Administrative
Agent, the Borrower may at any time prior to the Termination Date in whole
permanently terminate the Borrower’s rights to borrow under this Agreement;
provided, however, that any outstanding Advances made to the Borrower, all
accrued and unpaid interest thereon and all other amounts owed by the Borrower
hereunder (including indemnities with respect to any payments in connection with
such termination) shall be paid in full on or before the effective date of any
such termination in accordance with the terms hereof.

 

SECTION 2.06.  Repayment of Advances.  (a)  Revolving Credit Advances.  The
principal amount of each Revolving Credit Advance made to the Borrower shall
become due and payable, and the Borrower agrees to pay the outstanding principal
balance of each such Advance, on the Maturity Date.

 

(b)  Swing Line Advances.  The Borrower shall repay the outstanding principal
amount of any Swing Line Advance made to it on the earlier of (i) the date that
is five Business Days after the date on which such Swing Line Advance was made
and (ii) the Termination Date.

 

(c)  Auction Bid Advances.  The Borrower shall repay the aggregate principal
amount of each Auction Bid Advance made to it on the earlier of (i) the last day
of the Interest Period applicable to such Auction Bid Advance and (ii) the
Termination Date.

 

17

--------------------------------------------------------------------------------


 

(d)  Each Lender and each Swing Line Bank shall, and is hereby authorized by the
Borrower to, maintain in accordance with its usual practice records evidencing
the indebtedness of the Borrower to such Lender hereunder from time to time,
including the amounts and Types of and Interest Periods applicable to the
Advances made by such Lender from time to time and the amounts of principal and
interest paid to such Lender from time to time in respect of such Advances.

 

(e)  The entries made in the records maintained pursuant to paragraph (d) of
this Section 2.06 and in the Register maintained by the Administrative Agent
pursuant to Section 8.06(b)(iv) shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower to which such entries relate;
provided, however, that the failure of any Lender, any Swing Line Bank or the
Administrative Agent to maintain or to make any entry in such records or the
Register, as applicable, or any error therein, shall not in any manner affect
the obligations of the Borrower to repay the Advances in accordance with the
terms of this Agreement.

 

SECTION 2.07.  Interest.  (a)  Ordinary Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance owed by it to each
Lender from the date of such Advance until such principal amount shall become
due and payable, at the following rates per annum:

 

(i)  Base Rate Advances.  If such Advance is a Base Rate Advance (including a
Swing Line Advance), a rate per annum for any day during the applicable Interest
Period equal to the Base Rate in effect from time to time during such Interest
Period, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of six months, on the day which occurs during
such Interest Period three months from the first day of such Interest Period.

 

(ii)  Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate Advance, a
rate per annum for any day during the applicable Interest Period equal to the
sum of (A) the Eurodollar Rate determined by JPMCB to be in effect for the
Interest Period applicable to such Eurodollar Rate Advance plus (B) in the case
of each Eurodollar Revolving Credit Advance, the Applicable Rate in effect from
time to time during such Interest Period, and, in the case of each Eurodollar
Auction Bid Advance, the Margin (which may be negative) applicable to such
Advance, in each case payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of six months, on the day which
occurs during such Interest Period three months from the first day of such
Interest Period.

 

(iii)  Fixed Rate Advances.  If such Advance is a Fixed Rate Advance, a rate per
annum equal to the Fixed Rate applicable to such Advance, payable in arrears on
the last day of the Interest Period applicable to such Fixed Rate Advance and,
if such Interest Period has a duration of more than 90 days, on each day which
occurs during such Interest Period every 90 days from the first day of such
Interest Period.

 

(b)  Default Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance made to it that is not paid when due and, to the extent
permitted by law, on the unpaid amount of all interest, fees and other amounts
payable hereunder by it that is not paid when due, payable on demand, at a rate
per annum equal at all times to (i) in the case of any amount of principal, the
greater of (A) 2% per annum above the rate per annum required to be paid on such
Advance immediately prior to the date on which such amount became due and (B) 2%
per annum above the Base Rate in effect from time to time and (ii) in the case
of all other amounts, 2% per annum above the Base Rate in effect from time to
time.

 

18

--------------------------------------------------------------------------------


 

SECTION 2.08.  Additional Interest on Eurodollar Rate Advances.  The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender, from the date of such Advance until
such principal amount is paid in full, at an interest rate per annum equal at
all times to the remainder obtained by subtracting (i) the Eurodollar Rate for
the Interest Period for such Advance from (ii) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Lender for such Interest Period, payable on each date
on which interest is payable on such Advance.  Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.

 

SECTION 2.09.  Interest Rate Determination.  The Administrative Agent shall give
prompt notice to the Borrower and the Appropriate Lenders of the applicable
Eurodollar Rate determined by JPMCB hereunder in respect of each Interest Period
for Eurodollar Rate Advances. The failure of the Administrative Agent to give
notice to the Borrower pursuant to this Section 2.09 shall not relieve the
Borrower from its obligation to pay any interest in accordance with the terms of
this Agreement.

 

SECTION 2.10.  Prepayments.  (a)  The Borrower shall have no right to prepay (i)
any principal amount of any Revolving Credit Advances other than as provided in
subsection (b) below or (ii) any Auction Bid Advances.

 

(b)  The Borrower may, upon irrevocable notice given to the Administrative Agent
not later than 10:00 a.m. (New York City time) on the third Business Day prior
to the date of the proposed prepayment in the case of a Eurodollar Rate Advance,
and on the first Business Day prior to the date of the proposed prepayment in
the case of Base Rate Advances and Swing Line Advances, stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding principal amounts of the
Advances made to it comprising part of the same Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount not less than $25,000,000 or an
integral multiple of $5,000,000 in excess thereof and (y) in the case of any
such prepayment of a Eurodollar Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c).  Any
prepayment of Advances after the Termination Date shall be permanent, and no
portion of Advances prepaid after the Termination Date may be re-borrowed
hereunder.

 

SECTION 2.11.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change (other than any change by way of imposition or increase of reserve
requirements, in the case of Eurodollar Rate Advances, included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances or Fixed Rate Advances,
then the Borrower agrees from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), to pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that, before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  A certificate as to the amount of such increased cost, submitted to the
Borrower and the

 

19

--------------------------------------------------------------------------------


 

Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

 

(b)  If any Lender determines that the adoption after the date hereof of any
applicable law, rule, regulation or guideline regarding minimum capital, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof (whether or not having the force of
law) or compliance by any Lender with any such adoption or change has the effect
of reducing the rate of return on capital for such Lender or any corporation
controlling such Lender as a consequence of its Commitment or Swing Line
Commitment to lend hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance,
then from time to time, upon demand by such Lender, the Borrower agrees to pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction.

 

SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall in good faith determine that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, such Lender shall so notify the Borrower and
the Administrative Agent.  Before giving any such notice to the Borrower
pursuant to this Section, such Lender shall use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different lending office if such designation will avoid the need for giving such
notice and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  Upon receipt of such notice, (i) each then
outstanding Eurodollar Rate Advance of such Lender shall automatically convert
to a Base Rate Advance and shall be maintained as a Base Rate Advance through
the last day of the Interest Period applicable thereto, (ii) such Lender shall
not submit an Auction Bid in response to a request for Eurodollar Auction Bid
Advances, and (iii) the obligation of such Lender to make Eurodollar Rate
Advances shall be suspended until such Lender shall notify the Borrower and the
Administrative Agent that the circumstances causing such suspension no longer
exist.  Without limiting the Borrower’s rights under Section 2.16, if at any
time after such Lender gives notice of a determination as provided above in this
Section 2.12, the Borrower notifies the Administrative Agent that it wishes to
make a Borrowing consisting of Eurodollar Rate Advances (or if at the time of
such notice, the Borrower has previously notified the Administrative Agent of
such a Borrowing, but such Borrowing has not yet been made), such notification
of Borrowing shall be deemed to request that such Lender (and only such Lender)
make an Advance in the form of a Base Rate Advance for the Interest Period
corresponding to the Interest Period applicable to the Eurodollar Rate Advances
to be made by the other Lenders.

 

SECTION 2.13.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder (without setoff, counterclaim or deduction) not later than
11:00 a.m. (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at its address referred to in Section 8.02 in same day
funds.  Except as required under Section 2.12, each Revolving Credit Borrowing,
each payment or prepayment of principal of any Revolving Credit Borrowing, each
payment of the facility fees, each reduction of the Commitments and each
conversion or continuation of any Revolving Credit Borrowing with a Revolving
Credit Borrowing of any Type, shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Revolving Credit Advances).  Each payment of principal of
any Auction Bid Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective principal
amounts of their outstanding Auction Bid Advances comprising such Borrowing. 
Each payment of interest on any Auction Bid Borrowing shall be allocated pro
rata among the Lenders participating in such Borrowing in

 

20

--------------------------------------------------------------------------------


 

accordance with the respective amounts of accrued and unpaid interest on their
outstanding Auction Bid Advances comprising such Borrowing.  For purposes of
determining the available Commitments of the Lenders at any time, each
outstanding Auction Bid Borrowing and each outstanding Swing Line Borrowing
shall be deemed to have utilized the Commitments of the Lenders (including those
Lenders which shall not have made Swing Line Advances or shall not have made
Advances as part of such Auction Bid Borrowing) pro rata in accordance with such
respective Commitments; provided, however, that the Commitments so deemed to be
utilized shall in any event be available for the purpose of refinancing such
Borrowing or such Swing Line Borrowing, as the case may be.  Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.  Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.06(b)(iv), from and
after the effective date specified in such Assignment and Assumption, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)  All computations of interest pursuant to Section 2.07 and of fees payable
hereunder shall be made by the Administrative Agent, and all computations of
interest pursuant to Section 2.08, shall be made by a Lender, on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable; provided, however, that all computations of
interest based on the Base Rate when the Base Rate is determined by reference to
paragraph (a) of the definition thereof shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as applicable, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.  Each determination
by the Administrative Agent (or, in the case of Section 2.08, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(c)  Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

 

(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender.  If and to the extent that the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds
Rate.

 

SECTION 2.14.  Taxes.  (a)  Any and all payments by the Borrower hereunder shall
be made, in accordance with Section 2.13, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, taxes imposed on or
measured by its net income, and franchise taxes imposed on it, by the
jurisdiction

 

21

--------------------------------------------------------------------------------


 

under the laws of which such Lender or the Administrative Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

(b)  In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery, enforcement or registration of, or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”).

 

(c)  Without duplication with respect to any amounts paid pursuant to Section
2.14(a) or (b), the Borrower will indemnify each Lender, each Swing Line Bank
and the Administrative Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Lender,
such Swing Line Bank or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be made within 30 days from the
date such Lender, such Swing Line Bank or the Administrative Agent (as the case
may be) makes written demand therefor.

 

(d)  Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof.  If
any payment hereunder is to be made by the Borrower through an account or branch
outside the United States or on behalf of the Borrower by a payor that is not a
United States person and if no taxes are payable with respect to such payment,
the Borrower will, upon the request of the Majority Lenders, furnish, or will
cause the payor to furnish, to the Administrative Agent, at such address, a
certificate from each appropriate taxing authority, or an opinion of counsel
acceptable to the Administrative Agent, in either case stating that such payment
is exempt from or not subject to Taxes.  For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Code.

 

(e)  Each Lender that is organized under the laws of any jurisdiction other than
the United States of America or any political subdivision thereof (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (i) two
copies of either United States Internal Revenue Service Form W-8BEN or Form
W-8ECI or (ii) in the case of a Non-U.S. Lender claiming exemption from Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8BEN or any successor form
accompanied by a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c) of the Code, is not a ten percent
shareholder of the Borrower within the meaning of 871(h)(3)(B) of the Code and
is not a controlled foreign corporation related to the Borrower within the
meaning of Section 864(d)(4) of the Code.  Such forms shall be properly executed
and delivered to the Borrower on or before the date upon which such Non-U.S.
Lender becomes a party to this Agreement (or, in the case of a Non-U.S. Lender
that is an assignee or participant, on or before

 

22

--------------------------------------------------------------------------------


 

the date of assignment or transfer) or, in the event that such Non-U.S. Lender
changes its applicable lending office, the date such new lending office is
designated.  In addition, each Non-U.S. Lender shall deliver successor forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.

 

(f)  For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.14(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to additional amounts under Section 2.14(a) or indemnification
under Section 2.14(c) with respect to withholding Taxes imposed by the United
States to the extent that such withholding Taxes are attributable to such
Lender’s failure to provide the appropriate form described in Section 2.14(e);
provided, however, that, should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrower shall take such steps
(at the expense of such Lender) as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

 

(g)  Subject to compliance with Section 8.06, in the event that a Lender that
originally provided such form as may be required under Section 2.14(e)
thereafter ceases to qualify for complete exemption from United States
withholding tax, such Lender may assign its interest under this Agreement to any
assignee and such assignee shall be entitled to the same benefits under this
Section 2.14 as the assignor provided that (i) the rate of United States
withholding tax applicable to such assignee shall not exceed the rate then
applicable to the assignor and (ii) in the reasonable judgment of such Lender,
such assignment will not subject such Lender to any unreimbursed cost or be
otherwise disadvantageous to such Lender.

 

(h)  Any Lender claiming any additional amounts payable pursuant to this Section
2.14 shall use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Eurodollar
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(i)  Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of principal and interest
hereunder.

 

SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances made by it (other than
pursuant to Section 2.03(b), 2.08, 2.11, 2.14, 2.16 or 2.18) to the Borrower in
excess of its ratable share of payments on account of the Revolving Credit
Advances to the Borrower obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Revolving
Credit Advances to the Borrower made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The foregoing
provisions shall apply equally to payments obtained in respect of Unrefunded
Swing Line Advance participations held by the Lenders pursuant to Section
2.01(b)(iii), with the same effect as if each

 

23

--------------------------------------------------------------------------------


 

reference in the immediately preceding sentence to “Revolving Credit Advances”
of the Borrower were a reference to participations in Unrefunded Swing Line
Advances of the Borrower.  The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.15 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

 

SECTION 2.16.  Substitution of Lenders.  If (i) any Lender shall request payment
by the Borrower of any amounts payable by the Borrower pursuant to Section 2.11
or 2.14 and at such time additional amounts payable by the Borrower to such
Lender pursuant to Section 2.11 or 2.14 shall continue to accrue or (ii) any
Lender’s obligation to make Eurodollar Rate Advances shall be suspended pursuant
to Section 2.12, then, in each case, the Borrower may demand that such Lender
assign its rights and obligations hereunder to one or more assignees selected by
the Borrower in accordance with Section 8.06; provided, however, that no Lender
shall be obligated to make any such assignment as a result of a demand by the
Borrower unless and until such Lender shall have received one or more payments
from the Borrower or one or more assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest and accrued fees thereon to the date of
payment of such principal amount and all other amounts payable to such Lender
under this Agreement.

 

SECTION 2.17.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes outside of Switzerland.

 

SECTION 2.18.  Extension of Termination Date and Maturity Date.  (a) The
Borrower may, by delivery to the Administrative Agent of a written request of
extension (a “Request of Extension”) in substantially the form of Exhibit C,
given no earlier than 45 days and no later than 30 days prior to May 23, 2003
(the “First Extension Date”) and, if the Termination Date shall have been
extended pursuant hereto on the First Extension Date, May 22, 2004 (the “Second
Extension Date”; and together with the First Extension Date, each an “Extension
Date”), respectively, request that each Lender agree to extend the Termination
Date applicable to its Commitment by, in the case of the First Extension Date,
364 days and, in the case of the Second Extension Date, an additional 364 days. 
Each Lender shall respond by returning a completed Request of Extension to the
Administrative Agent no earlier than 30 days and no later than 15 days prior to
the Extension Date identified in such Request of Extension, and the
Administrative Agent shall promptly but in no event later than such 10th day
prior to such Extension Date, notify the Borrower as to each Lender’s response. 
A failure on the part of any Lender to return a completed Request of Extension
hereunder shall be deemed a rejection by such Lender of such Request of
Extension.  If on the 10th day prior to the Extension Date identified in such
Request of Extension, the Majority Lenders (determined as of such 10th day)
shall have agreed to such extension, then the Termination Date shall, on such
Extension Date, become the date which is 364 days from such Extension Date and
the Maturity Date shall become the date which is one year after such new
Termination Date, in each case as to each Lender which agreed to such extension;
provided, however, that such extension of the Termination Date and the Maturity
Date shall not become effective as to any Lender which did not agree to such
extension.  If on such 10th day the Majority Lenders (determined as of such 10th
day) shall not have agreed to such extension, such extension shall not become
effective as to any Lender.

 

(b)  If on the 10th day referred to above, the Majority Lenders (determined as
of such 10th day) have approved such extension, but any Lender has notified the
Administrative Agent that such Lender does not agree to an extension requested
by a Request of Extension, the Borrower may demand such Lender to assign,
pursuant to Section 8.06, all or a portion of its rights

 

24

--------------------------------------------------------------------------------


 

and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing it) to an assignee, with such
assignment to be consummated before the 5th day prior to such Extension Date
identified in such Request of Extension; provided, however, that no Lender shall
be obligated to make any such assignment as a result of a demand by the Borrower
unless and until such Lender shall have received one or more payments from the
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest and accrued fees thereon to the date of payment
of such principal amount and all other amounts payable to such Lender under this
Agreement.

 

SECTION 2.19.  Conversion and Continuation of Revolving Credit Borrowings. The
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 11:00 a.m., New York City time, one
Business Day prior to conversion, to convert any Revolving Credit Borrowing of
the Borrower into a Borrowing consisting of Base Rate Advances and (ii) not
later than 11:00 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any Revolving Credit Borrowing of the
Borrower into a Borrowing consisting of Eurodollar Rate Advances or to continue
any Borrowing consisting of Eurodollar Rate Advances to the Borrower for an
additional Interest Period, subject in each case to the following:

 

(a)  each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Advances comprising the
converted or continued Borrowing;

 

(b)  less than all the outstanding principal amount of any Borrowing may be
converted or continued, but in such case the aggregate principal amount of such
Borrowing converted or continued shall be an integral multiple of $5,000,000 and
not less than $25,000,000;

 

(c)  accrued interest on an Advance (or portion thereof) being converted shall
be paid by the Borrower at the time of conversion;

 

(d)  if any Borrowing consisting of Eurodollar Rate Advances is converted at a
time other than the end of the Interest Period applicable thereto, the Borrower
shall pay, upon demand, any amounts due to the Lenders pursuant to Section
8.04(c) as a result of such conversion;

 

(e)  any portion of a Borrowing maturing or required to be repaid in less than
one month or 30 days, respectively, may not be converted into or continued as a
Borrowing consisting of Eurodollar Rate Advances;

 

(f)  any portion of a Borrowing consisting of Eurodollar Rate Advances which
cannot be continued as such by reason of clause (e) above shall be automatically
converted at the end of the Interest Period in effect for such Borrowing into a
Revolving Credit Borrowing consisting of Base Rate Advances;

 

(g)  no Interest Period may be selected for any Borrowing that would end later
than the Maturity Date; and

 

(h)  at any time when there shall have occurred and be continuing any Default or
Event of Default, no Borrowing may be converted into or continued as a
Eurodollar Rate Advance.

 

25

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 2.19 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Revolving
Credit Borrowing that the Borrower requests to be converted or continued, (ii)
the Type of Advances into which such Borrowing is to be converted to or
continued, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Borrowing consisting of Eurodollar Rate Advances,
the Interest Period with respect thereto.  If no Interest Period is specified in
any such notice with respect to any conversion to or continuation as a Borrowing
consisting of Eurodollar Rate Advances, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall advise the other Lenders of any notice given pursuant to this Section 2.19
and of each Lender’s portion of any converted or continued Borrowing.  If the
Borrower shall not have given notice in accordance with this Section to continue
any Borrowing into a subsequent Interest Period (and shall not otherwise have
given notice in accordance with this Section to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be continued into a new
Interest Period as a Base Rate Borrowing.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

SECTION 3.01.  Conditions of Effectiveness.  This Agreement shall become
effective as of May 24, 2002, when, and only when, before 3:00 p.m. May 24,
2002, (x) the Existing Credit Agreement shall have been terminated and all
indebtedness and other monetary obligations thereunder shall have been repaid in
full by the borrowers thereunder and (y) the Administrative Agent shall have
received (i) counterparts of this Agreement executed by the Borrower, the
Administrative Agent and each Lender, (ii) counterparts of the Guarantee
executed by the Guarantor and the Administrative Agent and (iii) all of the
following documents, each document (unless otherwise indicated) being dated the
date of receipt thereof by the Administrative Agent (which date shall be the
same for all such documents except as otherwise approved by the Administrative
Agent), in form and substance satisfactory to the Administrative Agent:

 

(a)  Certified copies of the resolutions of the Board of Directors of the
Borrower approving or authorizing approval of the execution, delivery and
performance of this Agreement and of all documents evidencing other necessary
corporate action and governmental and regulatory approvals, if any, with respect
to this Agreement.

 

(b)  A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered
hereunder.

 

(c) a certificate or certificates of an appropriate officer of the jurisdiction
of organization of the Borrower, dated as of a date reasonably near the
Effective Date, attaching the certificate of incorporation or other constitutive
documents of the Borrower and each amendment thereto on file in his office and
certifying that (i) such certificate of incorporation or other constitutive
documents are true and complete copies thereof, (ii) such amendments (if any)
are the only amendments to such certificate of incorporation or other
constitutive documents on file in his office, (iii) the Borrower has paid all
franchise taxes to the date of such certificate and (iv) the Borrower is duly
incorporated and in good standing under the laws of such jurisdiction; and

 

26

--------------------------------------------------------------------------------


 

(d)  A favorable opinion of each of Cleary, Gottlieb, Steen & Hamilton, a
General Counsel or Deputy General Counsel of the Borrower or the Credit Suisse
First Boston business unit, and Niederer Kraft & Frey, counsel for the
Guarantor, substantially in the form of Exhibit D-1, D-2, and D-3, respectively,
and as to such other matters as any Lender and any Swing Line Bank through the
Administrative Agent may reasonably request.

 

(e)(i)  Certified copies of the resolutions of the Board of Directors of the
Guarantor approving or authorizing approval of the execution, delivery and
performance of the Guarantee and of all documents evidencing other necessary
corporate action and governmental and regulatory approvals, if any, with respect
to the Guarantee.

 

(ii)  A certificate of the Secretary, an Assistant Secretary, a Director or
another officer of the Guarantor certifying the names of the officers of the
Guarantor authorized to sign the Guarantee and the other documents to be
delivered thereunder.

 

(iii)  A certificate from the jurisdiction of domicile of the Guarantor as to
registration and incorporation of the Guarantor, dated as of a date reasonably
near the Effective Date, and a certified copy of the By-Laws of the Guarantor as
presently in force and on file in such jurisdiction.

 

SECTION 3.02.  Conditions Precedent to Each Borrowing.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of the Swing Line Banks to make Swing Line
Advances hereunder shall be subject to the further conditions precedent that on
the date of such Borrowing:  the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):

 

(i)  The representations and warranties contained in Article III of the
Guarantee (excluding that set forth in the last sentence of Section 3.05
thereof) and contained in Article IV hereof  (excluding that contained in
Section 4.01(j)) are correct on and as of the date of such Borrowing, before and
after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and

 

(ii)  No Default has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)  The Borrower and each of its Principal Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation (or, if not a corporation, the jurisdiction of its organization),
(ii) has all corporate power (or, in the case of any such Principal Subsidiary
which is not a corporation, has all necessary power) to own its property and
carry on its business as now being conducted and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which it owns or

 

27

--------------------------------------------------------------------------------


 

leases property or in which the conduct of its business requires it to so
qualify or be licensed except to the extent that failure to so qualify (or be so
licensed or registered) does not and is not reasonably likely to have a material
adverse effect on the consolidated financial condition or operations of the
Guarantor and its Subsidiaries.

 

(b)  The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not (i) contravene the
Borrower’s charter or by-laws, (ii) violate any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default under, any agreement to
which the Borrower or any of its Principal Subsidiaries is a party or which is
binding on the Borrower’s or any of its Principal Subsidiaries’ properties or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Borrower or any of its Principal
Subsidiaries.

 

(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement.

 

(d)  This Agreement is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms.

 

(e)  There is no pending or threatened action or proceeding affecting the
Borrower or any Principal Subsidiary before any court, governmental agency or
arbitrator, (i) which has or is likely to have a material adverse effect on the
consolidated financial condition or business of the Guarantor and its
Subsidiaries or (ii) which purports to affect the legality, validity or
enforceability of this Agreement.

 

(f)  Neither the Borrower nor the Guarantor is an “investment company”, as such
term is defined in the Investment Company Act of 1940, as amended.

 

(g)  No ERISA Event has occurred or is reasonably expected to occur that,
individually or when taken together with all other such ERISA Events, has
resulted in or is reasonably likely to result in unsatisfied liability of the
Borrower and any of its ERISA Affiliates exceeding $30,000,000.

 

(h)  Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Banks, is complete and accurate and fairly
presents the funding status of such Plan, and since the date of such Schedule B
there has been no adverse change in the funding status of such Plan that could
reasonably be expected to result in “unfunded benefit liabilities” (as defined
in Section 4001(a)(18) of ERISA) of such Plan, alone or together with the
“unfunded benefit liabilities” of all other Plans combined, creating a material
adverse effect on the consolidated financial position or business of the
Guarantor and its Subsidiaries.

 

(i)  No part of the proceeds of any Advance will be used in such a manner as to
result in a violation of Section 7 of the Securities Exchange Act of 1934 or any
of the margin regulations of the Board of Governors of the Federal Reserve
System promulgated thereunder, including, without limitation, Regulations U, T
and X thereunder.

 

28

--------------------------------------------------------------------------------


 

(j)  No material adverse change in the financial position or business of the
Guarantor or the Guarantor and its Subsidiaries, on a consolidated basis, has
occurred since December 31, 2001.

 

(k)  Each CSFB Broker-Dealer is a registered broker-dealer in each jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so register except to the extent that failure to so register does
not and is not reasonably likely to have a material adverse effect on the
financial condition or operations of such CSFB Broker-Dealer or the consolidated
financial condition or operations of Credit Suisse Group and its Subsidiaries. 
Each CSFB Broker-Dealer is a member organization in good standing of the NYSE
and the NASD and is duly registered as a broker-dealer with the Commission
(unless such CSFB Broker-Dealer was never a member of the NYSE or NASD, as the
case may be, and membership in the NYSE or the NASD (as the case may be) is
neither legally required nor customary for such CSFB Broker-Dealer).

 

(l)  The Part II FOCUS Reports of each CSFB Broker-Dealer for the quarter most
recently ended, each prepared in accordance with applicable NYSE and Commission
rules and regulations, copies of which are to be furnished to each Bank, are
correct in all material respects.

 

(m)  Each CSFB Broker-Dealer is engaged, directly or indirectly, in the business
of investment banking.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.  Affirmative Covenants.  So long as the principal of or interest
on any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will, unless the Majority Lenders shall otherwise
consent in writing:

 

(a)  Compliance with Laws, Etc.  Comply, and cause each Principal Subsidiary to
comply, with all applicable laws (including, without limitation, any applicable
federal or state securities laws, any applicable provisions of ERISA and the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970), rules, regulations and orders, except when the failure to
so comply is not reasonably likely to have a material adverse effect on the
consolidated financial condition or operations of the Guarantor and its
Subsidiaries or, in the case of any such failure by a Principal Subsidiary, on
the financial condition or operations of such Principal Subsidiary.

 

(b)  Maintenance of Existence.  Preserve and maintain, and cause each Principal
Subsidiary to preserve and maintain, its corporate existence in good standing
and qualify and remain qualified to do business as a foreign corporation in each
jurisdiction in which the character of the properties owned or leased by it
therein or the conduct of its business is such that failure to qualify or be
licensed has or would be reasonably likely to have a material adverse effect on
the consolidated financial condition or operations of the Guarantor and its
Subsidiaries; provided, however, that the foregoing shall not prohibit any
merger, consolidation or liquidation permitted by Sections 5.01(f), 5.02(b) and
5.02(i).

 

(c)  Payment of Taxes, Etc.  Pay and discharge, and cause each Principal
Subsidiary to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property;

 

30

--------------------------------------------------------------------------------


 

provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to pay or discharge any such tax, assessment, charge or claim that
is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained in accordance with generally accepted
accounting principles.

 

(d)  Maintenance of Insurance.  Maintain, and cause each Principal Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

 

(e)  Reporting Requirements.  Furnish to the Lenders:

 

(i)  as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing consolidated financial statements
for such year reported on by KPMG LLP or other independent public accountants
acceptable to the Majority Lenders (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit), together with (A) a certificate of the chief financial
officer or the comptroller or other appropriate officer of the Borrower (x)
stating that no Default with respect to the Borrower or the Guarantor has
occurred and is continuing or, if such a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Borrower or the
Guarantor, as the case may be, has taken and proposes to take with respect
thereto and (y) identifying each Principal Subsidiary, and (B) a summary of
legal proceedings relating to the Guarantor or any of its Subsidiaries the
likely effect of which would be to result in a material adverse change in the
financial condition of the Guarantor and its Subsidiaries on a consolidated
basis;

 

(ii)  as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower and each CSFB
Broker-Dealer, consolidated balance sheets of the Borrower and its Subsidiaries
and each CSFB Broker-Dealer and its Subsidiaries as of the end of such quarter
and consolidated statements of income and cash flows of the Borrower and its
Subsidiaries and each CSFB Broker-Dealer and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer or the comptroller or
other appropriate officer of the Borrower and each CSFB Broker-Dealer,
respectively, together with (A) a certificate of said officer (x) stating that
no Default with respect to the Borrower or the Guarantor has occurred and is
continuing or, if such a Default has occurred and is continuing, a statement as
to the nature thereof and the action that the Borrower or the Guarantor, as the
case may be, has taken and proposes to take with respect thereto and (y)
identifying each Principal Subsidiary, and (B) a summary of legal proceedings
relating to the Guarantor or any of its Subsidiaries the likely effect of which
would be to result in a material adverse change in the financial condition of
the Guarantor and its Subsidiaries on a consolidated basis;

 

(iii)  as soon as available and in any event within 90 days after the end of
each fiscal year of each CSFB Broker-Dealer, a copy of the annual audit report
for such year for such CSFB Broker-Dealer and its Subsidiaries, containing
consolidated financial statements for such year reported on by KPMG LLP or

 

31

--------------------------------------------------------------------------------


 

other independent public accountants acceptable to the Majority Lenders (without
a “going concern” or like qualification and without any qualification or
exception as to the scope of such audit), together with a certificate of such
accounting firm to the Lenders stating that in the course of the regular audit
of the business of such CSFB Broker-Dealer and its Subsidiaries, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default under
Section 5.02 or 6.01(n) has occurred and is continuing or, if such accounting
firm has obtained knowledge that such a Default has occurred and is continuing,
a statement as to the nature thereof;

 

(iv)  promptly after the sending or filing thereof, a copy of any notification
given by any CSFB

Broker-Dealer to the Commission regarding a net capital deficit or any capital
withdrawal made pursuant to the Net Capital Rule;

 

(v)  as soon as available and in any event within two Business Days after any
CSFB Broker-Dealer files its Part II FOCUS Report for each quarter of each
fiscal year with the NYSE or the Commission, such Part II FOCUS Report for such
CSFB Broker-Dealer for such quarter;

 

(vi)  as soon as available and in any event within 90 days after the end of the
first six months of each of Credit Suisse Group’s financial years, Credit Suisse
Group’s semi-annual report and unaudited accounts, certified by the chief
financial officer or the comptroller or other appropriate officer of Credit
Suisse Group, as at the end of and for such six month period, together with
copies of the related directors’ reports;

 

(vii)  as soon as available and in any event within 180 days after the end of
each of Credit Suisse Group’s financial years, Credit Suisse Group’s
consolidated and unconsolidated annual reports and audited accounts as at the
end of and for that financial year, reported on by KPMG LLP (or its affiliates)
or other independent public accountants acceptable to the Majority Lenders
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), together with copies
of the related directors’ and auditors’ reports;

 

(viii)  as soon as possible and in any event within five days after the
occurrence of each Event of Default with respect to the Borrower or the
Guarantor and each event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default with respect to the Borrower or the
Guarantor, a statement of the Chief Financial Officer or other appropriate
officer of the Borrower setting forth details of such Event of Default or event
and the action which the Borrower or the Guarantor, as the case may be, has
taken and proposes to take with respect thereto;

 

(ix)  promptly after the sending or filing thereof, (A) copies of all reports
which the Borrower or any CSFB Broker-Dealer sends to any holders of its
securities registered with the Commission under the Securities Exchange Act of
1934, as amended, and (B) copies of all regular, periodic and special reports,
and all registration statements, that the Guarantor, the Borrower or any CSFB
Broker-Dealer, as applicable, files with the Commission or any governmental
agency that may be substituted therefor, or with any national securities
exchange in each case with respect to such securities;

 

32

--------------------------------------------------------------------------------


 

(x)  promptly after the filing or receiving thereof, (A) copies of all notices
received from the Internal Revenue Service, the Department of Labor or the PBGC
by the Borrower or any of its ERISA Affiliates with respect to an ERISA Event
and (B) copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed with the Internal Revenue Service for each Plan;

 

(xi)  promptly after the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Guarantor or any of its Subsidiaries the likely effect of
which would be to result in a material adverse change in the financial condition
of the Guarantor and its Subsidiaries, on a consolidated basis;

 

(xii)  such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries as any Lender through
the Administrative Agent may from time to time reasonably request;

 

(xiii)  (A) at the same time as sent to the Guarantor’s shareholders, any
circular, document or other written information sent to the Guarantor’s
shareholders as such (including interim reports if and to the extent that these
are prepared and distributed); and

 

(B) such other information relating to the consolidated financial condition or
business of the Guarantor and its Subsidiaries as the Administrative Agent (or
any Lender through the Administrative Agent) may from time to time reasonably
request, except for such information as is customarily and reasonably regarded
by the Guarantor as confidential; and

 

(xiv) promptly after the announcement thereof by the applicable rating agency,
notice of any change in the rating of the Index Debt by S&P or Moody’s (or any
substitute rating agency) .

 

(f)  Ownership of Principal Subsidiaries.  Maintain ownership of 100% of (i) the
voting common stock of each Principal Subsidiary and (ii) the combined voting
power of all capital stock of each Principal Subsidiary entitled to vote in the
election of directors; provided, however, that the foregoing shall not prohibit
any merger or consolidation of a Principal Subsidiary with or into the Borrower
or another Person or any liquidation of a Principal Subsidiary into the Borrower
or another Subsidiary of the Borrower, so long as the requirements of clauses
(i) and (ii) of this sentence are satisfied by the Borrower with respect to the
surviving entity in such merger or consolidation or the Subsidiary receiving
such liquidation (in each case if such surviving or receiving entity is not the
Borrower).

 

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not,
without the written consent of the Majority Lenders:

 

(a)  Liens, Etc.  Create or suffer to exist any Lien, upon or with respect to
any of its properties of any character (including, without limitation, the
capital stock of the Principal Subsidiaries) whether now owned or hereafter
acquired, or assign any right of the Borrower to receive income to secure or
provide for the payment of any Debt of any Person, other than any of the
following Liens as to which no enforcement, collection, execution, levy or
foreclosure proceeding shall have been commenced:  (i) Liens for taxes,
assessments and governmental charges or levies to the extent not required to be
paid under

 

33

--------------------------------------------------------------------------------


 

Section 5.01(c) hereof; (ii) Liens imposed by law arising in the ordinary course
of business securing obligations that are not overdue for a period of more than
30 days; (iii) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (iv) Liens incurred in the ordinary course of business.

 

(b)  Mergers, Etc.  Consolidate with or merge into or with, or sell or otherwise
dispose of all or substantially all of its assets to, any Person, or acquire all
or substantially all of the assets of any Person, unless, in the case of any
such proposed consolidation, merger or acquisition of assets, (i) immediately
after giving effect to such transaction, (A) no Default would exist and (B) the
ratings by S&P and Moody’s of the Index Debt would not be less than the ratings
by S&P and Moody’s of the Index Debt immediately before giving effect to such
proposed transaction and (ii) in the case of any proposed merger or
consolidation to which the Borrower will be a party (unless the Borrower will be
the survivor), the corporation formed by any such consolidation or into which
the Borrower shall be merged shall (A) assume the Borrower’s obligations
hereunder pursuant to an agreement or instrument reasonably satisfactory in form
and substance to the Administrative Agent and (B) be a direct or indirect
wholly-owned Subsidiary of the Guarantor.

 

(c)  International Banking Act of 1978; Bank Holding Company Act of 1956.
Violate the International Banking Act of 1978, as amended from time to time
(“IBA”) or the Bank Holding Company Act of 1956, as amended from time to time
(“BHCA”), or any order, regulation, interpretation or advice issued or
promulgated by, or on behalf of, the Board of Governors of the Federal Reserve
System with respect to the applicability of the IBA or the BHCA to the Borrower,
its Subsidiaries and its and their respective activities (including, without
limitation, any restrictions on the Borrower’s ability to, directly or
indirectly, acquire the voting stock of a company or engage in investment
banking or merchant banking activity) if such violation could reasonably be
expected to have a material adverse effect on the financial condition or
operations of the Borrower or the consolidated financial condition or operations
of the Guarantor and its Subsidiaries.

 

(d)  Compliance with ERISA.  Permit to exist any occurrence of any Reportable
Event (as defined in Title IV of ERISA), or any other event or condition, which
presents a material risk of termination by the PBGC of any Plan and the
imposition of liability on the Borrower or any of its ERISA Affiliates exceeding
$30,000,000.

 

(e)  Prepayments, Etc. of Subordinated Debt.  Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof, or make any
payment in violation of any subordination terms of, any Debt which is
subordinated in right of payment to the obligations of the Borrower under this
Agreement at any time when (i) an Advance is outstanding hereunder or (ii) any
interest, fees or other amounts are due and payable by the Borrower hereunder;
provided, however, that such limitation shall not apply to the prepayment,
redemption, purchase or defeasance by the Borrower of any subordinated
medium-term note or other such subordinated debt if the Borrower immediately
reissues subordinated Debt in a principal amount equal to or greater than the
amount of such subordinated debt so prepaid, redeemed, purchased or defeased and
such reissued subordinated Debt (A) is subordinated in right of payment to the
Debt under this Agreement on terms no less favorable to the Lenders than the
Debt being so prepaid, redeemed, purchased or defeased and (B) does not mature
prior to the stated maturity of, and has an average life equal to or greater
than, the Debt being so prepaid, redeemed, purchased or defeased.

 

(f)  Loans and Advances.  Make any loans, advances or other extensions of credit
to Credit Suisse Group or any Subsidiary of Credit Suisse Group; provided,
however, that

 

34

--------------------------------------------------------------------------------


 

so long as no Event of Default shall have occurred and be continuing (i) the
Borrower may make loans, advances or other extensions of credit to any
Subsidiary of Credit Suisse Group (other than a Subsidiary of the Borrower) on
terms no less favorable to the Borrower than it would obtain in a comparable
arm’s-length transaction in the ordinary course of business and (ii) the
Borrower may make loans, advances or other extensions of credit to any of its
Subsidiaries so long as such loans, advances or other extensions of credit bear
interest at a rate consistent with reasonable business practices.

 

(g)  Debt.  Create or suffer to exist any Debt other than Debt which ranks pari
passu with, or subordinate in right of payment to, the senior indebtedness of
the Borrower represented by the Advances.

 

(h)  Compliance With Net Capital Rule.  Permit any violation of the Net Capital
Rule by any CSFB Broker-Dealer to remain uncured for 5 days after the Borrower
obtains knowledge of such violation.

 

(i)  Maintenance of Ownership of the CSFB Broker-Dealers.  Sell or otherwise
dispose of any shares of common stock of any CSFB Broker-Dealer; provided,
however, that a merger between CSFB Broker-Dealers may be effected so long as
the surviving entity is a wholly-owned Subsidiary of the Borrower and a
registered broker-dealer.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)  The Borrower shall fail to pay any principal of any Advance made to it when
the same becomes due and payable, or shall fail to pay any interest on any
Advance made to it or any fees payable hereunder within five days after such
interest or fees become due and payable; or

 

(b)  Any representation or warranty made by the Borrower herein or by the
Guarantor in the Guarantee or by the Borrower or the Guarantor (or any of their
officers) in connection with this Agreement or the Guarantee shall prove to have
been incorrect in any material respect when made or deemed made; or

 

(c)  The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e)(viii) or 5.02 or the Guarantor shall fail
to perform or observe any covenant or agreement contained in Sections 4.02 and
4.03 of the Guarantee; or the Borrower or the Guarantor shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or the
Guarantee on its part to be performed or observed if the failure to perform or
observe such other term, covenant or agreement shall remain unremedied for 21
days after written notice thereof shall have been given to the Guarantor or, as
the case may be, by the Administrative Agent or any Lender; or

 

(d)  Any one or more of the Guarantor, CSFB Inc., the Borrower and the Principal
Subsidiaries shall fail to pay any principal of or premium or interest on any
Debt which is outstanding in a principal amount of at least $100,000,000 in the
aggregate (but excluding Debt represented by the Advances) of the Guarantor,
CSFB Inc., the Borrower or the Principal Subsidiaries (as the case may be), when
the same becomes due and payable

 

35

--------------------------------------------------------------------------------


 

(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt and, in
the case of the Principal Subsidiaries, such failure shall continue for 10 days
after the later of the date the same becomes due and payable and the last day of
the applicable grace period, if any; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or

 

(e)  the Guarantor, CSFB Inc., the Borrower or any Principal Subsidiary shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Guarantor, CSFB Inc., the Borrower or any Principal Subsidiary seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Guarantor, CSFB Inc., the Borrower or any
Principal Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

 

(f)  Any judgment or order for the payment of money in excess of $100,000,000 or
its equivalent in the aggregate shall be in effect against any one or more of
the Guarantor, CSFB Inc., the Borrower and the Principal Subsidiaries and there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(g)  Any non-monetary judgment or order shall be in effect against the
Guarantor, CSFB Inc., the Borrower or any Principal Subsidiary that would be
reasonably likely to have a material adverse effect on the Guarantor and its
Subsidiaries as a whole, and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(h)  Any event described in clause (i), (ii), (v), (vi), (viii), (ix), (x) or
(xiii) of the term “ERISA Event” (as defined in Article I of this Agreement) (an
“ERISA Event of Default”) shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event of Default shall have occurred and then exist
(or the liability of the Borrower and its ERISA Affiliates related to such ERISA
Events of Default) exceeds $30,000,000; or

 

(i)  Any CSFB Broker-Dealer shall cease to be a member organization of the NYSE
or the NASD (unless such CSFB Broker-Dealer was never a member of the NYSE or
NASD, as the case may be, and membership in the NYSE or the NASD (as the case
may be) is neither legally required nor customary for such CSFB Broker-Dealer)
or shall fail to maintain its registration as a broker-dealer with the
Commission; provided, however, that a merger between CSFB Broker-Dealers may be
effected so long as the

 

36

--------------------------------------------------------------------------------


 

surviving entity is in compliance with this Section 6.01(i); or the Commission
or the NYSE shall make a decision, enter an order, or take other action with
respect to any CSFB Broker-Dealer, which materially adversely affects its
business, and such decision, order or other action shall continue unstayed and
in effect for a period of 30 days; or

 

(j)  The Guarantor shall cease to own beneficially, directly or indirectly,
capital stock of CSFB Inc. (or any successor thereof) representing at least 51%
of (i) the common stock of CSFB Inc. and (ii) the combined voting power of all
capital stock of CSFB Inc. entitled to vote in the election of directors; or

 

(k)  The Guarantor shall cease to own beneficially, directly or indirectly, 100%
of the voting stock of the Borrower (or any successor thereof resulting from a
transaction permitted by Section 5.02(b)); or

 

(l)  The Borrower shall cease to own beneficially, directly or indirectly, 100%
of the voting stock of each Principal Subsidiary (or any successor thereof
resulting from a transaction permitted by Section 5.01(f) or 5.02(i)); or

 

(m)  The SIPC shall apply for a protective decree with respect to any CSFB
Broker-Dealer as provided in the SIPA and such application shall remain
undismissed for a period of 30 days; or

 

(n)  Any CSFB Broker-Dealer shall fail to maintain net capital equal to at least
5% of its Aggregate Debit Items as required to be shown on any FOCUS Report for
such CSFB Broker-Dealer; or

 

(o)  The Guarantee shall for any reason be held by a court of competent
jurisdiction not to be, or shall be asserted by the Borrower or the Guarantor
not to be, valid in accordance with the terms thereof; or

 

(p)  Any event described in clause (iii), (iv), (vii), (xi) or (xii) of the term
“ERISA Event” (as defined in Article I of this Agreement) shall have occurred
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of the Plan with respect to which such ERISA Event shall have
occurred and the Insufficiency of any and all other Plans with respect to which
an ERISA Event shall have occurred and then exist (or the liability of the
Borrower and its ERISA Affiliates related to such ERISA Events) could reasonably
be expected to result in a material adverse effect on the consolidated financial
position or business of the Guarantor and its Subsidiaries;

 

then, and in any such event, (x) the Administrative Agent shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Revolving Credit Advances to the
Borrower and the obligation of each of the Swing Line Banks to make Swing Line
Advances to the Borrower to be terminated, whereupon the same shall forthwith
terminate, and (y) the Administrative Agent shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that, in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code or upon the occurrence of an Event of
Default described in Section 6.01(e), (A) the obligation of each Lender to make
Advances to the Borrower and of each Swing Line Bank to make Swing Line Advances
to the Borrower shall automatically be terminated and (B) all the Advances, all
such

 

37

--------------------------------------------------------------------------------


 

interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

Subject to the further provisions of this Article VII, each of the Lenders and
each Swingline Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or its Subsidiaries or other
Affiliates thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Guarantor,
the Borrower or any of their Subsidiaries or Affiliates that is communicated to
or obtained by the bank serving as Administrative Agent or any of its Affiliates
in any capacity (other than as Administrative Agent).  The Administrative Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Majority Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
8.01) or in the absence of its own gross negligence or wilful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made by any other Person in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein, (iv)
the validity, enforceability, effectiveness (other than its own execution) or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for

 

38

--------------------------------------------------------------------------------


 

relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or the Guarantor), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates.  The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Swingline Banks and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, subject to the approval
of the Borrower (provided no Event of Default exists), to appoint a successor. 
If no successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Swingline Banks, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Indemnified Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following:  (a) waive any
of the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders or subject the Lenders to

 

39

--------------------------------------------------------------------------------


 

any additional obligations, (c) reduce or forgive the principal of, or interest
on, the Advances or any fees or other amounts payable hereunder, (d) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, (e) change the definition of
“Majority Lenders” or the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances which shall be required for the Lenders,
the Swing Line Banks or any of them to take any action hereunder, (f) modify the
second, third or fourth sentence of Section 2.13, Section 2.15 or any other
provision providing for the equal or ratable treatment of the Lenders, (g)
release the Guarantor from the Guarantee, or limit its liability under the
Guarantee, or (h) amend this Section 8.01; provided further, however, that no
amendment, waiver or consent shall, unless in writing and signed by (i) the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or (ii) a Swing Line Bank in addition to the Lenders required above to
take such action, increase such Swing Line Bank’s Swing Line Commitment or
otherwise affect the rights or obligations of such Swing Line Bank hereunder.

 

SECTION 8.02.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied or delivered, to the Borrower at its address at Eleven Madison
Avenue, New York, New York 10010, Telecopy No. 212-325-8227, Attention: 
Corporate Treasurer; if to any Bank, at its Domestic Lending Office specified
opposite its name on Schedule 1 hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assignment and Assumption pursuant to which it
became a Lender; and if to the Administrative Agent, at its address at One Chase
Manhattan Plaza, 8th Floor, New York, New York 10081, Telecopy No. (212)
552-7490, Attention: Laura A. Rebecca, with a copy to JPMorgan Chase Bank, One
Chase Manhattan Plaza, 21st Floor, New York, New York 10081, Telecopy No.
212-552-5142, Attention: Jane Buyers-Russo; or, as to each of the aforementioned
parties, at such other address as shall be designated by such party in a written
notice to the Borrower and the Administrative Agent and, in the case of any such
notice by the Borrower or the Administrative Agent, to each other party
thereto.  All such notices and communications shall, when mailed or telecopied
be effective when deposited in the mails or telecopied respectively, except that
notices and communications to the Administrative Agent pursuant to Article II or
VII shall not be effective until received by the Administrative Agent.

 

SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any Lender, any
Swing Line Bank or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04.  Costs and Expenses.  (a)  The Borrower agrees to pay on demand
all costs and expenses in connection with the syndication of the credit
facilities provided for herein and the preparation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities under this Agreement.  The Borrower
further agrees to pay on demand all costs and expenses, if any (including,
without limitation, reasonable fees and expenses of counsel for the
Administrative Agent and the Lenders hereunder), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and expenses of counsel for the
Administrative Agent and the Lenders hereunder in connection with the
enforcement of rights under this Section 8.04(a).

 

40

--------------------------------------------------------------------------------


 

(b)  The Borrower agrees to indemnify and hold harmless the Administrative
Agent, each Swing Line Bank and each Lender and each of their Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with an Event of Default or with the preparation for a defense of,
any investigation, litigation or proceeding arising out of, related to or in
connection with this Agreement, including, without limitation, any transaction
in which the proceeds of any Borrowing hereunder are or are to be applied,
whether or not an Indemnified Party is a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent any such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.  No Indemnified
Party shall be liable to the Borrower or its Affiliates for any damages arising
from the use by others of information or other materials provided or generated
in connection with this Agreement which are obtained through electronic
telecommunications or other information transmission systems or for any special,
indirect, consequential or punitive damages in connection with its activities
related to this Agreement.

 

(c)  If any payment, prepayment or conversion of any Eurodollar Rate Advance or
Fixed Rate Advance is made other than on the last day of the Interest Period for
such Advance, as a result of a payment pursuant to Section 2.10 or 2.12, a
conversion of a Revolving Credit Advance pursuant to Section 2.19, acceleration
of the maturity of the Advances pursuant to Section 6.01 or for any other
reason, the Borrower shall, upon demand by any Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.  In the event of the failure to borrow, convert, continue
or prepay any Revolving Credit Advance on the date specified in any notice
delivered pursuant hereto, the failure to borrow any Auction Bid Advance after
accepting the Auction Bid to make such Advance or the assignment of any Advance
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, 2.18(b) or 8.06, then, in
any such event, the Borrower shall, upon demand by any Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such event, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.  A certificate as to the amount of such losses, costs or
expenses submitted to the Borrower and the Administrative Agent by such Lender
shall be conclusive and binding for all purposes, absent manifest error.

 

SECTION 8.05.  Right of Set-Off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each Swing Line Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Swing Line Bank to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and any Advances held by such
Lender or such Swing Line Bank, whether or not such Lender or such Swing Line
Bank shall have made any demand under this Agreement and although such
obligations may be unmatured.  Each Lender and each

 

41

--------------------------------------------------------------------------------


 

Swing Line Bank agrees promptly to notify the Borrower after any such set-off
and application made by such Lender or such Swing Line Bank; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of each Lender and each Swing Line Bank
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Lender or such Swing
Line Bank may have.

 

SECTION 8.06.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Indemnified Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Advances at the time owing to it); with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under clause (a) or (e) of Article VI
has occurred and is continuing, any other assignee; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

 

(ii)  Assignments shall be subject to the following conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a) or (e) of Article VI has
occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not apply to rights in respect of outstanding
Auction Bid Advances;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

42

--------------------------------------------------------------------------------


 

(E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 8.01 that affects such CLO.

 

For purposes of this Section 8.06(b), the terms “Approved Fund” and “CLO” have
the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
on a discretionary basis by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed, in each case on a discretionary basis, by a
Lender or an Affiliate of such Lender.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.03(b), 2.11, 2.14 and 8.04(b) and (c)).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 8.06 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

43

--------------------------------------------------------------------------------


 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Swing Line Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Advances owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.01 that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.03(b), 2.11, 2.14 and 8.04(c) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that is organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 2.14 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14(e) as though it were a Lender.

 

(d)  Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.06, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender on terms substantially the same as those
applicable to such Lender under Section 8.07.

 

(e)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)  Except as expressly provided in this Agreement, the Swing Line Banks may
not assign or delegate any of their respective rights and duties hereunder
without the prior written consent of the Borrower and the Administrative Agent.

 

(f)  Prior to any assignment to, or purchase of a participation by, any employee
benefit plan or any entity the assets of which would be considered “plan assets”
within the meaning of U.S. Department of Labor regulations (29 CFR § 2510.3-101,
or any successor thereto) (together referred to for purposes of this paragraph
as “employee benefit plans”) of any rights and obligations under this Agreement,
each such employee benefit plan or other such entity shall represent to the
Borrower that the holding of any such assignment or the purchase and holding of

 

44

--------------------------------------------------------------------------------


 

any such participation hereunder by such plan or other entity is exempt from the
prohibited transaction rules of ERISA and the Code.  This representation shall
be made on each date from and including the date of any assignment or purchase
of any participation and through the date of disposition thereof.

 

SECTION 8.07.  Confidentiality.  None of the Administrative Agent or any Lender
shall disclose any Confidential Information to any Person without the consent of
the Borrower, other than (a) to the Administrative Agent’s or such Lender’s
Affiliates and its and their officers, directors, employees, agents and advisors
and to actual or prospective assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process and (c) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking.

 

SECTION 8.08.  Parity.  If at any time hereafter the Borrower shall enter into a
Similar Credit Agreement (i) that shall contain a term or condition (not
including any such term or condition which would otherwise be subject to this
clause (i) but relates to the matters as are covered herein by Section 2.03 or
the definition of “Applicable Rate” in Section 1.01) which a reasonable Person
would conclude is favorable to a lender and that is not contained in this
Agreement or (ii) that shall contain a modification of a term or condition (not
including any such term or condition which would otherwise be subject to this
clause (ii) but relates to the matters as are covered herein by Section 2.03 or
the definition of “Applicable Rate” in Section 1.01) contained herein, which a
reasonable Person would conclude is more favorable to a lender than the term or
condition as set forth herein, then the Borrower will promptly notify the
Administrative Agent and the Lenders of such term or condition (or modification
thereof) and, at the request of the Majority Lenders, shall agree to an
amendment of this Agreement so that it shall contain such a term or condition or
modification, as the case may be, applicable to the Borrower.  “Similar Credit
Agreement” means a committed senior unsecured bank credit agreement or similar
agreement with respect to indebtedness for money borrowed (which shall not be
deemed to include letter of credit facilities) (i) which has an initial
commitment termination date of 364 days or less, (ii) the proceeds of which may
be used by the Borrower for the same purposes the proceeds hereunder are
permitted to be used by the Borrower under Section 2.17 and (iii) which contains
terms and conditions which, when taken as a whole, have similar or comparable
import and effect on the Borrower and its Subsidiaries as the terms and
conditions contained in Section 6.01(j).

 

SECTION 8.09.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower and the Principal Subsidiaries herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Advances, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Advance or any fee or any other amount payable under
this Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.11, 2.12, 2.13 and 8.04 and
Article VII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Advances and the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

 

SECTION 8.10.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

45

--------------------------------------------------------------------------------


 

SECTION 8.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

SECTION 8.12.  Currency Indemnity.  The sole currency of account and payment for
all sums payable by the Borrower under this Agreement, including in respect of
indemnities, costs and damages, is Dollars.  Any amount received or recovered in
a currency other than Dollars (whether as a result of a judgment or order of a
court of any jurisdiction, or the enforcement thereof, in the winding up or
dissolution of the Borrower or otherwise) by the Administrative Agent, or any
Lender in respect of any sum expressed to be due to it from the Borrower shall
only constitute a discharge to the Borrower to the extent of the amount of
Dollars that the recipient is able to purchase with the amount so received or
recovered in that currency on the date of that receipt or recovery (or, if it is
not practicable to make that purchase on that date, on the first date on which
it is practicable to do so).  If that amount of Dollars is less than the amount
of Dollars expressed to be due to the recipient under this Agreement, the
Borrower shall indemnify it against any loss sustained by it as a result.  In
any event, the Borrower shall indemnify the recipient against the cost of making
any such purchase.  For the purpose of this Agreement, it will be sufficient for
any recipient to demonstrate that it would have suffered a loss had an actual
purchase been made. These indemnities constitute a separate and independent
cause of action, shall apply irrespective of any indulgence granted by the
Administrative Agent or any Lender and shall continue in full force and effect
despite any other judgment, order, claim or proof for a liquidated amount in
respect of any sum due under this Agreement or any other judgment or order.

 

SECTION 8.13.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE GUARANTEE, THE
ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

SECTION 8.14.  Jurisdiction; Consent To Service of Process.  (a)  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in the Borough of Manhattan, The City of
New York, and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to this Agreement or any other document
delivered hereunder, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other document delivered hereunder against the Borrower or any of its
Subsidiaries or any of their respective properties in the courts of any
jurisdiction.

 

(b)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other document delivered hereunder
in any New York State or Federal court.  Each of the parties

 

46

--------------------------------------------------------------------------------


 

hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.02.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 8.15.  Additional Agents.  Except as expressly set forth herein, none of
the Lenders or other entities identified on the facing page of, signature pages
of or elsewhere in this Agreement as a Syndication Agent, Sole Bookrunner or
Sole Lead Arranger shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
other Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other entities so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly unauthorized, as of the date first
above written.

 

 

CREDIT SUISSE FIRST BOSTON (USA), INC.,

 

 

 

by:

/s/ Lewis Wirshba

 

 

Name:

Lewis Wirshba

 

 

Title:

Treasurer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, in its individual capacity and as Administrative Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF NEW YORK, in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

CREDIT SUISSE FIRST BOSTON (USA), INC.,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, in its individual capacity and as Administrative Agent,

 

 

 

 

by:

/s/ Jane Buyers Russo

 

 

Name:

Jane Buyers Russo

 

 

Title:

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF NEW YORK, in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

CREDIT SUISSE FIRST BOSTON (USA), INC.,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, in its individual capacity and as Administrative Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

 

 

 

by:

/s/ D.J. McMullan

 

 

Name:

D.J. McMullan

 

 

Title:

Managing Director

 

 

 

 

 

 

 

THE BANK OF NEW YORK, in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

50

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON (USA), INC.,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, in its individual capacity and as Administrative Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LENDER:  The Bank of New York, in its individual capacity and as Syndication
Agent

 

 

 

 

by:

/s/ Christian Bullaro

 

 

Name:

Christian Bullaro

 

 

Title:

Assistant Treasurer

 

 

CITIBANK, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

/s/ Shinji Kuriyama

 

 

Name:

Shinji Kuriyama

 

 

Title:

Vice President, CO

 

 

 

N.A.C.C.

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

CREDIT SUISSE FIRST BOSTON (USA), INC.,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, in its individual capacity and as Administrative Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF NEW YORK, in its individual capacity and as Syndication Agent,

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., in its individual capacity and as Syndication Agent,

 

 

 

 

by:

/s/ Shinji Kuriyama

 

 

Name:

Shinji Kuriyama

 

 

Title:

Vice President, CO

 

 

 

N.A.C.C.

 

52

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC, in its individual capacity and as Syndication Agent,

 

 

 

 

by:

/s/ Michael J. Gilligan

 

 

Name:

Michael J. Gilligan

 

 

Title:

Director, Financial Institutions, USA G311

 

 

 

 

 

 

 

 

 

by:

/s/ Matthew S.R. Tuck

 

 

Name:

Matthew S.R. Tuck

 

 

Title:

Vice President, Financial Institutions, USA T020

 

53

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Bank One, NA

 

 

 

 

 

 

by:

/s/ Riva Brandt

 

 

 

 

Name:

Riva Brandt

 

 

 

Title:

Director, Banc One Capital Markets

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 The Bank of Tokyo-Mitsubishi, Ltd

 

 

 

 

 

 

by:

/s/ Jean Still

 

 

 

 

Name:

Jean Still

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Bayerische Landesbank Girozentrale

 

 

 

 

 

 

by:

/s/ Andrea Henkel

 

 

 

 

Name:

Andrea Henkel

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

54

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Credit Lyonnais New York Branch

 

 

 

 

 

 

by:

/s/ Gina Harth-Cryde

 

 

 

 

Name:

Gina Harth-Cryde

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Danske Bank A/S

 

 

 

 

by:

/s/ John A. O'Neill

 

 

 

Name:

John A. O'Neill

 

 

Title:

Assistant General Manager

 

 

 

 

 

 

 

 

 

by:

/s/ Anders Iversen

 

 

 

Name:

Anders Iversen

 

 

Title:

Vice President

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 SVENSKA HANDELSBANKEN

 

 

 

 

by:

/s/ Mark Cleary

 

 

 

Name:

Mark Cleary

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

by:

/s/ H. N. Bacon

 

 

 

Name:

H.N. Bacon

 

 

Title:

Vice President

 

 

 

 

 

 

55

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 WESTPAC BANKING CORPORATION

 

 

 

 

 

 

by:

/s/ Tony Smith

 

 

 

 

Name:

Tony Smith

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 BNP PARIBAS

 

 

 

 

 

 

by:

/s/ Christina M. Feicht

 

 

 

 

Name:

Christina M. Feicht

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

by:

/s/ Richard Ungaro

 

 

 

 

Name:

Richard Ungaro

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 HSBC BANK USA

 

 

 

 

 

 

by:

 /s/ Paul N. Lopez

 

/s/ Joseph W. Harpster

 

 

 

Name:

Paul N. Lopez

Name:

Joseph W. Harpster

 

 

 

Title:

FVP

Title:

EVP

 

 

 

 

 

 

 

 

 

 

 

 

56

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Mellon Bank N.A.

 

 

 

 

 

 

by:

/s/ Thomas Caruso

 

 

 

 

Name:

Thomas Caruso

 

 

 

Title:

Vice President

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 NORDDEUTSCHE LANDESBANK GIROZENTRALE
 NEW YORK BRANCH AND/OR CAYMAN ISLANDS BRANCH

 

 

 

 

 

by:

 /s/ Hinrich Holm

 

/s/ Georg L. Peters

 

 

 

Name:

Hinrich Holm

Name:

Georg L. Peters

 

 

 

Title:

Vice President

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 ABN AMRO Bank N.V.,
 Zweigniederlassung Frankfurt am Main

 

 

 

 

 

by:

 /s/ Petra van Hoeken

 

/s/ Manfred Liebchen

 

 

 

Name:

Petra van Hoeken

Name:

Manfred Liebchen

 

 

 

Title:

Senior Vice-President

Title:

Vice-President

 

 

 

 

 

57

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Banco Santardar Central Hispano, S.A.

 

 

 

 

 

 

by:

/s/ Jorge Saavedra

 

/s/ Sen Louie

 

 

 

Name:

Jorge Saavedra

Name:

Sen Louie

 

 

 

Title:

Vice President

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

LENDER:

 COMMERZBANK AG, NEW YORK AND
 GRAND CAYMAN BRANCHES

 

 

 

 

 

 

by:

/s/ Henry Spark

 

 

 

 

Name:

Henry Spark

 

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

by:

/s/ Joseph J. Hayes

 

 

 

 

Name:

Joseph J. Hayes

 

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Deutsche Bank AG, New York and/or
 Cayman Islands Branch

 

 

 

 

 

 

by:

/s/ John G. Moran

 

 

 

 

Name:

John G. Moran

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Gayma Z. Shivnarain

 

 

 

 

Name:

Gayma Z. Shivnarain

 

 

 

Title:

Director

 

 

58

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 NATIONAL AUSTRALIA BANK LIMITED

 

 

 

 

 

 

by:

/s/ Michael G. McHugh

 

 

 

 

 

Name:

 Michael G. McHugh

 

 

 

Title:

 Vice President

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Royal Bank of Canada

 

 

 

 

 

 

by:

/s/ Scott Umbs

 

 

 

 

Name:

Scott Umbs

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Skandinaviska Ensklida Banken (publ.) AB

 

 

 

 

 

 

by:

/s/ Fredrik Barnekow

 

/s/ Olaf Myhrman

 

 

 

Name:

Fredrik Barnekow

Name:

Olaf Myhrman

 

 

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

59

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Standard Chartered Bank

 

 

 

 

 

by:

/s/ William Hughes

 

 

 

 

Name:

William Hughes

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

by:

/s/ Robert Gilbert

 

 

 

 

Name:

Robert Gilbert

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Bayerische Hypo- und Vereinsbank AG, New York Branch

 

 

 

 

 

 

by:

/s/ Joel J. Sahli

 

 

 

Name:

Joel J. Sahli

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

by:

/s/ Charles J. Sahlia

 

 

 

Name:

Charles J. Sahlia

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Landesbank Baden-Württemberg
 London Branch
 CityPoint, 1 Ropemaker Street
 GB-London EC2Y 9LW

 

 

 

 

 

by:

/s/ Jon March

 

/s/ Ulrike Kaes

 

 

 

Name:

Jon March

Name:

Ulrike Kaes

 

 

 

Title:

Senior Manager

Title:

Assistant Manager

 

 

 

 

 

 

 

 

 

 

 

 

60

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 WELLS FARGO BANK, N.A.

 

 

 

 

 

 

by:

/s/ Jason Paulnock

 

 

 

 

Name:

Jason Paulnock

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

by:

/s/ Beth McGinnis

 

 

 

 

Name:

Beth McGinnis

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Banca Antoniana Popolare Veneta, S.p.A.

 

 

 

 

 

 

by:

/s/ Renato Bassi

 

/s/ Constantine I. Marzini

 

 

 

Name:

Renato Bassi

Name:

Constantine I. Marzini

 

 

 

Title:

EVP & GM

Title:

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Banca Monte dei Paschi di Siena S.p.A.

 

 

 

 

 

 

by:

/s/ Serge M. Sondak

 

 

 

 

Name:

Serge M. Sondak

 

 

 

Title:

First Vice President & Deputy Gen. Mgr.

 

 

 

 

 

 

 

 

 

 

 

 

by:

/s/ Brian R. Landy

 

 

 

 

Name:

Brian R. Landy

 

 

 

Title:

Vice Pres.

 

 

 

 

 

 

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 CREDIT EUROPEEN SA

 

 

 

 

 

 

by:

/s/ Yves Verhulst

 

/s/ Elmer Baert

 

 

 

Name:

Yves Verhulst

Name:

Elmer Baert

 

 

 

Title:

Sous-Director

Title:

Administrateur-Delegue

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Mizuho Corporate Bank, Ltd.

 

 

 

 

 

 

by:

/s/ Martin T. McNeill Jr.

 

 

 

 

Name:

Martin T. McNeill Jr.

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 NORDEA BANK FINLAD PLC

 

 

 

 

 

 

by:

/s/ Ulf Forsstrom

 

 

 

 

Name:

Ulf Forsstrom

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

62

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 Shinkin Central Bank

 

 

 

 

 

 

by:

/s/ Kazunari Inagaki

 

 

 

 

Name:

Kazunari Inagaki

 

 

 

Title:

General Manager

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 UFJ Bank, Limited

 

 

 

 

 

 

by:

/s/ Jean-Michel Fatovic

 

 

 

 

Name:

Jean-Michel Fatovic

 

 

 

Title:

Vice President

 

 

 

 

UFJ Bank Limited

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 UNITED OVERSEAS BANK LIMITED

 

 

 

 

 

 

by:

/s/ Choo Chin Kok, Frank

 

 

 

 

Name:

Choo Chin Kok, Frank

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

63

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 BANCA DI ROMA -NEW YORK BRANCH

 

 

 

 

 

by:

/s/ Alessandro Paoli

 

 

 

 

Name:

Alessandro Paoli

 

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

by:

/s/ Christopher Strike

 

 

 

 

Name:

Christopher Strike

 

 

 

Title:

Vice President

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

 

LENDER:

 THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

by:

/s/ Jaron Montgomery

 

 

 

 

Name:

Jaron Montgomery

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE CREDIT SUISSE FIRST BOSTON (USA), INC. 364-DAY AUCTION BID
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT, DATED AS OF MAY 24, 2002.

 

 

 

LENDER:

 WGZ-Bank

 

 

 

 

by:

/s/ Carola Mauer

 

/s/ Dr. Rudolf Schinnerl

 

 

 

Name:

Carola Mauer

Name:

Dr. Rudolf Schinnerl

 

 

 

Title:

Senior Regional Manager

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

GUARANTEE AGREEMENT (this “Agreement”) dated as of May 24, 2002, from CREDIT
SUISSE GROUP, a corporation with limited liability organized under the laws of
Switzerland (the “Guarantor”), in favor of the Beneficiaries (as defined
herein).

 

Reference is made to the U.S. $3,000,000,000 364-Day Auction Bid Advance and
Revolving Credit Facility Agreement dated as of May 24, 2002 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
Credit Suisse First Boston (USA), Inc. (the “Borrower”), the financial
institutions party thereto, as lenders (the “Lenders”), JPMorgan Chase Bank, as
Administrative Agent (the “Agent”), and Bank of America, N.A., The Bank of New
York, Citibank, N.A. and Lloyds TSB Bank plc, as Syndication Agents (the
“Syndication Agents”).

 

The Lenders have agreed to extend credit to the Borrower pursuant to, and
subject to the terms specified in, the Credit Agreement.  The obligations of the
Lenders to extend credit under the Credit Agreement are conditioned on, among
other things, the execution and delivery by the Guarantor of a guarantee
agreement in the form hereof.  As the indirect or direct owner of 100% of the
issued and outstanding voting stock of the Borrower, the Guarantor derives
substantial benefits from the extension of credit to the Borrower under the
Credit Agreement.  As consideration therefor and in order to induce the Lenders
to extend credit to the Borrower under the Credit Agreement, the Guarantor is
willing to execute and deliver this Agreement.  Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Terms Defined in the Credit Agreement.  Capitalized terms used
herein and not defined herein shall have the meanings set forth in the Credit
Agreement.

 

SECTION 1.02.  Definition of Certain Terms Used Herein.  As used herein, the
following terms shall have the following meanings:

 

“Beneficiaries” shall mean the Lenders, the Administrative Agent and their
respective successors and assigns.

 

“Borrowed Money” includes any Indebtedness (a) for or in respect of money
borrowed or raised (whether or not for cash) by whatever means (including
acceptances, deposits and finance leases) or (b) for the deferred purchase price
of assets or services (other than goods or services obtained on normal
commercial terms in the ordinary course of trading or business).

 

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

65

--------------------------------------------------------------------------------


 

“Encumbrance” shall mean any mortgage, charge, pledge, lien or other encumbrance
securing any obligation of any Person or any other type of preferential
arrangement (including, without limitation, title transfer and retention
arrangements) having a similar effect.

 

“Indebtedness” shall include any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01.  Guarantee.  The Guarantor unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety, the due and
punctual payment by the Borrower of (i) the principal of and premium, if any,
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable as a claim in such proceeding) on the Advances made to the Borrower,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, of the Borrower to the Lenders
or the other Beneficiaries under the Credit Agreement (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
as a claim in such proceeding) (all the foregoing obligations being collectively
called the “Obligations”).  The Guarantor further agrees that the Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee notwithstanding
any extension or renewal of any Obligation.

 

SECTION 2.02.  Payment and Performance.  If at any time the Borrower fails to
make any payment to the Beneficiaries of any or all the Obligations when due
(subject to any applicable notice or grace periods) under and in strict
accordance with the terms of the Credit Agreement, the Guarantor shall, on or
before the Business Day immediately following the date of written demand by the
Administrative Agent or any Beneficiary, pay to such Beneficiary or to the
Administrative Agent for the benefit of the Beneficiaries any Obligations that
the Borrower has failed to pay as aforesaid.  Any amounts paid by the Guarantor
hereunder in respect of Advances, interest and fees shall be applied in
accordance with the terms of the Credit Agreement.

 

SECTION 2.03.  Guarantee of Payment.  The Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent or any Lender in favor of the
Borrower or any other person.

 

SECTION 2.04.  No Discharge or Diminishment of Guarantee.  The obligations of
the Guarantor hereunder shall be absolute and unconditional and shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason

 

66

--------------------------------------------------------------------------------


 

of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

 

(a) the failure of the Administrative Agent or any Beneficiary to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any
guarantee or any other agreement;

 

(b) any lack of validity or enforceability of the Borrower’s obligations under
the Credit Agreement;

 

(c) any change in time, manner or place of payment of, or in the principal
amount, interest rate or any other term of, any of the Obligations, or any other
amendment or waiver of, or any consent to or departure from any of the terms of,
the Obligations or the Credit Agreement;

 

(d) any change in ownership or control of the Borrower (it being expressly
understood that Obligations incurred after the date of any such change shall
continue to be covered by this Agreement to the extent provided in Section
2.01);

 

(e) any bankruptcy, insolvency, winding up or reorganization of, or similar
proceedings involving, the Borrower; or

 

(f) any other act, omission or circumstance which might constitute a defense
available to the Borrower or might in any manner or to any extent vary the risk
of the Guarantor or otherwise operate as a discharge of the Guarantor as a
matter of law or equity (other than the indefeasible payment in full of all the
Obligations).

 

SECTION 2.05.  Avoidance of Payments.  The Guarantor further agrees that its
guarantee shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of principal of or interest on any
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any Beneficiary upon the bankruptcy or reorganization of the Borrower
or otherwise, all as though such payment had not been made.

 

SECTION 2.06.  Independent Obligations.  The obligations of the Guarantor
hereunder are independent of the obligations of the Borrower or of any other
Person and a separate action or actions may be brought and prosecuted against
the Guarantor whether or not action is brought against the Borrower or any other
Person, and whether or not the Borrower or any other Person is joined in such
action.

 

SECTION 2.07.  Continuing Obligation.  This Agreement constitutes a primary
obligation of the Guarantor and is a continuing obligation and shall (a) remain
in full force and effect in accordance with the terms hereof until the
Commitments shall have expired or been terminated and the Lenders shall have
received payment in full of all the Obligations and until all possibility for
the rescission or return of any payment to the Beneficiaries shall have ended,
(b) be binding upon the Guarantor and its successors and assigns and (c) inure
to the benefit of and be enforceable by the Beneficiaries and their respective
successors and permitted assigns.

 

SECTION 2.08.  Waiver.  Except for notices or demands expressly required
hereunder, the Guarantor hereby waives, to the extent permitted by applicable
law,

67

--------------------------------------------------------------------------------


 

(a) acceptance hereof by the Beneficiaries, (b) presentment, demand for
performance, protest, promptness, diligence, notice of acceptance, notice of
dishonor and any other notice with respect to any of the Obligations, this
Agreement or any obligation of the Guarantor hereunder and (c) any other notices
or demands of any kind.

 

SECTION 2.09.  Subrogation.  The Guarantor will not exercise any rights against
the Borrower that it may acquire by way of subrogation hereunder, by any payment
made hereunder or otherwise, until the Commitments shall have expired or been
terminated and the Obligations shall have been paid in full.  If any amount
shall nevertheless be paid to the Guarantor on account of such subrogation
rights at any time prior to the expiration or termination of the Commitments and
payment in full of the Obligations and all of the Guarantor’s payment
obligations contained in this Agreement, such amount shall be held in trust for
the benefit of the Beneficiaries and shall forthwith be paid to the
Beneficiaries or the Administrative Agent for the benefit of the Beneficiaries
and shall be credited and applied toward the Obligations in accordance with the
terms hereof and of the Credit Agreement.  Subject to the foregoing, nothing
contained in this Agreement shall be deemed a waiver of the Guarantor’s right of
subrogation against the Borrower.

 

SECTION 2.10.  Taxes.  (a)  Any and all payments by the Guarantor hereunder
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Beneficiary,
taxes imposed on or measured by its net income, and franchise taxes imposed on
it, by the jurisdiction under the laws of which such Beneficiary is organized or
any political subdivision thereof and, in the case of each Lender, taxes imposed
on or measured by its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If the Guarantor shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Beneficiary, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.10) such Beneficiary receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Guarantor shall make
such deductions and (iii) the Guarantor shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

 

(b)  In addition, the Guarantor agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery, enforcement or registration of, or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”).

 

(c)  The Guarantor will indemnify each Beneficiary for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.10) paid by such
Beneficiary and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  This indemnification shall be made
within 30 days from the date such Beneficiary makes written demand therefor.

 

68

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

The Guarantor represents and warrants to each Beneficiary that:

 

SECTION 3.01.  Organization; Powers.  The Guarantor (i) is duly organized,
validly existing and in good standing under the laws of Switzerland, (ii) has
all corporate power to own its property and carry on its business as now being
conducted and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which it owns or leases property or in which the conduct of
its business requires it to so qualify or be licensed except to the extent that
failure to so qualify (or be so licensed or registered) does not and is not
reasonably likely to have a material adverse effect on the consolidated
financial condition or operations of the Guarantor and its Subsidiaries.

 

SECTION 3.02.  Authorization.  The execution, delivery and performance by the
Guarantor of this Agreement are within the Guarantor’s corporate powers, have
been duly authorized by all necessary corporate action, and do not and will not
(i) contravene the Guarantor’s constitutive documents, (ii) violate any law,
rule, regulation (including, without limitation, any exchange control or similar
regulation), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default under,
any agreement to which the Guarantor or any of its Subsidiaries is a party or
which is binding on the Guarantor’s or any of its Subsidiaries’ properties or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Guarantor or any of its Subsidiaries.

 

SECTION 3.03.  Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Guarantor of this Agreement (including, without limitation, the making of
payments hereunder in Dollars, as contemplated hereby).

 

SECTION 3.04.  Enforceability.  This Agreement is a legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms.

 

SECTION 3.05.  Financial Statements.  The consolidated balance sheets of the
Guarantor and its consolidated Subsidiaries as at December 31, 2001, and the
related consolidated statements of profit and loss account and source and
application of funds of the Guarantor and such Subsidiaries for the fiscal year
or six-month period then ended, as applicable, copies of which have been
furnished to each Lender, fairly present the financial condition of the
Guarantor and such Subsidiaries as at such date and the results of the
operations of the Guarantor and such Subsidiaries for the period ended on such
date, all in accordance with applicable provisions of Swiss law.  During the
period from December 31, 2001 to the date of this Agreement there has not
occurred any material adverse change in the Guarantor’s financial condition or
business or in the consolidated financial position or business of it and its
Subsidiaries.

 

SECTION 3.06.  Litigation.  There is no pending or threatened action or
proceeding affecting the Guarantor or any Subsidiary of the Guarantor before any
court, governmental agency or arbitrator, (a) which has or probably will have a
material adverse effect

 

69

--------------------------------------------------------------------------------


 

on the consolidated financial condition or business of the Guarantor and its
Subsidiaries or (b) which purports to affect the legality, validity or
enforceability of this Agreement.

 

ARTICLE IV

 

Covenants

 

The Guarantor covenants and agrees with each Beneficiary that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and all the Obligations shall have been paid in full, unless the Majority
Lenders shall otherwise consent in writing, the Guarantor:

 

SECTION 4.01.  Existence.  Will preserve and maintain its corporate existence,
provided that the foregoing will not prohibit the Guarantor from merging or
consolidating with or into any other corporation if, (i) immediately after
giving effect thereto, no Default would exist and (ii) if the Guarantor is not
the surviving corporation, the surviving corporation shall assume the
Guarantor’s obligations hereunder in an agreement or instrument reasonably
satisfactory in form and substance to the Majority Lenders.

 

SECTION 4.02.  Status of Guarantee.  Will at all times cause its payment
obligations under this Agreement to rank at least equally and ratably in all
respects with all its other unsecured and unsubordinated indebtedness except for
such indebtedness as would, by virtue only of the law in force in its place of
incorporation, be preferred in the event of its winding-up.

 

SECTION 4.03.  Liens.  Will not create or have outstanding any Encumbrance in
respect of Borrowed Money on or over its assets, except for:

 

(a) liens arising solely by operation of law (or by an agreement evidencing the
same) in the ordinary course of its business in respect of indebtedness which
either (a) has been due for less than 30 days or (b) is being contested in good
faith and by appropriate means;

 

(b) any Encumbrance created on any asset acquired by it after the date of this
Agreement for the purpose of financing or refinancing that acquisition and
securing a principal, capital or nominal amount not exceeding the cost of that
acquisition;

 

(c) any other Encumbrance created or outstanding with the prior consent of the
Majority Lenders; or

 

(d) any other Encumbrance created or outstanding on or over assets of the
Guarantor provided that the aggregate outstanding principal, capital or nominal
amount secured by all Encumbrances created or outstanding under this exception
on or over assets of the Guarantor does not at any time exceed U.S.$200,000,000
or its equivalent (for the avoidance of doubt, any Encumbrance on shares owned
by and/or shares of the share capital of the Guarantor in connection with the
securing of options (“Stillhalteroptionen”) shall not be considered for the
purposes of this paragraph (d)).

 

70

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.  Currency Indemnity.  The sole currency of account and payment for
all sums payable by the Guarantor under this Agreement, including in respect of
indemnities, costs and damages, is Dollars.  Any amount received or recovered in
a currency other than Dollars (whether as a result of a judgment or order of a
court of any jurisdiction, or the enforcement thereof, in the winding up or
dissolution of the Guarantor or otherwise) by any Beneficiary in respect of any
sum expressed to be due to it from the Guarantor shall only constitute a
discharge to the Guarantor to the extent of the amount of Dollars that the
recipient is able to purchase with the amount so received or recovered in that
currency on the date of that receipt or recovery (or, if it is not practicable
to make that purchase on that date, on the first date on which it is practicable
to do so).  If that amount of Dollars is less than the amount of Dollars
expressed to be due to the recipient under this Agreement, the Guarantor shall
indemnify it against any loss sustained by it as a result.  In any event, the
Guarantor shall indemnify the recipient against the cost of making any such
purchase.  For the purpose of this Guarantee, it will be sufficient for any
Beneficiary to demonstrate that it would have suffered a loss had an actual
purchase been made.  These indemnities constitute a separate and independent
cause of action, shall apply irrespective of any indulgence granted by any
Beneficiary and shall continue in full force and effect despite any other
judgment, order, claim or proof for a liquidated amount in respect of any sum
due under this Agreement or the Credit Agreement or any other judgment or order.

 

SECTION 5.02.  Survival of Agreement.  This Agreement and the terms, covenants
and conditions hereof shall be binding upon the Guarantor and its successors and
shall inure to the benefit of the Beneficiaries and their respective successors
and assigns.  The Guarantor shall not be permitted to assign or transfer any of
its rights or obligations under this Agreement, except as expressly contemplated
by this Agreement or the Credit Agreement.

 

SECTION 5.03.  Waivers; Amendment.  (a) No failure on the part of any
Beneficiary to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy by any Beneficiary preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder and under the Credit Agreement are cumulative
and are not exclusive of any other remedies provided by law.  Except as provided
in the Credit Agreement, neither the Administrative Agent nor the Lenders shall
be deemed to have waived any rights hereunder or under any other agreement or
instrument unless such waiver shall be in writing and signed by such parties.

 

(b) (i) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantor and the Administrative Agent with the prior written consent of the
Majority Lenders and (ii) this Agreement shall not be terminated and the
Guarantor shall not be released from any of its obligations under Article II of
this Agreement without the prior written consent of all of the Lenders.

 

SECTION 5.04.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

71

--------------------------------------------------------------------------------


 

SECTION 5.05.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 8.02 of the Credit Agreement.  All
communications and notices hereunder to the Guarantor shall be given to it at:

 

Credit Suisse Group
Paradeplatz 8
Postfach 1
8070, Zurich
SWITZERLAND
Telecopy No: 41-1-333-2587

 

SECTION 5.06.  Jurisdiction; Consent to Service.  The Guarantor irrevocably
agrees that any legal suit, action or proceeding arising out of or based upon
this Agreement and the transactions contemplated hereby may be instituted in any
State or Federal court in the Borough of Manhattan, The City of New York (each,
a “New York Court”), irrevocably waives, to the fullest extent it may
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such proceeding in any such court and irrevocably submits
to the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding.  The Guarantor hereby appoints Credit Suisse First Boston
Corporation, acting through its offices located at Eleven Madison Avenue, New
York, New York 10010 in the Borough of Manhattan, The City of New York and its
successors as its authorized agent upon which process may be served in any
action arising out of or based on this Agreement which may be instituted in any
New York Court by any Beneficiary.  Such appointment shall be irrevocable until
all obligations of the Guarantor under this Agreement have been performed. The
Guarantor shall take any and all action, including the filing of any and all
documents and instruments, that may be necessary to continue such appointment or
appointments in full force and effect as aforesaid.  Service of process upon the
authorized agent at the address indicated above, as such address may be changed
within the Borough of Manhattan, The City of New York by notice given by the
authorized agent to the Guarantor, shall be deemed, in every respect, effective
service of process upon the Guarantor.  Notwithstanding the foregoing, any
action arising out of or based on this Guarantee may be instituted by any
Beneficiary in any competent court in Switzerland, and the Guarantor further
submits to the jurisdiction of the courts of its own domicile in any such
action.

 

SECTION 5.07.  Cost and Expenses.  The Guarantor agrees to pay on demand all
costs and expenses, if any (including, without limitation, reasonable fees and
expenses of counsel for any Beneficiary) in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, including, without limitation, reasonable fees and expenses of
counsel for any Beneficiary in connection with the enforcement of rights under
this Section.

 

SECTION 5.08.  WAIVER OF JURY TRIAL.  THE GUARANTOR, THE ADMINISTRATIVE AGENT
AND THE BENEFICIARIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE
GUARANTOR, THE ADMINISTRATIVE AGENT OR THE BENEFICIARIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Agreement
as of the day and year first above written.

 

 

 

CREDIT SUISSE GROUP,

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

The foregoing Guarantee
Agreement is hereby accepted
as of the date first above
written.

 

 

 

 

 

 

 

JPMORGAN CHASE BANK,
as Administrative Agent on behalf
of the Beneficiaries,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

73

--------------------------------------------------------------------------------
